Exhibit 99.1 Dear CompuCredit Holdings Corporation Shareholder: We are pleased to inform you that the Board of Directors of CompuCredit Holdings Corporation (“CompuCredit”) approved the spin-off of Purpose Financial Holdings, Inc. (“Purpose Financial”), a wholly owned subsidiary of CompuCredit, to CompuCredit’s shareholders. At the time of the spin-off, Purpose Financial will hold substantially all of the assets and certain liabilities currently reported in CompuCredit’s consolidated financial statements under its Retail Micro-Loans and Other segments.After completing the spin-off, CompuCredit shareholders will own 100% of the outstanding common stock of Purpose Financial.We believe that the spin-off has the potential to facilitate CompuCredit’s corporate strategies and enhance its access to capital. The distribution of Purpose Financial common stock is expected to occur on [] by way of a pro rata stock dividend to CompuCredit shareholders. Each CompuCredit shareholder will receive [] share of Purpose Financial common stock with respect to every [] shares of CompuCredit common stock held by such shareholder at the close of business on [], the record date of the spin-off. The distribution will be issued in book-entry form only, which means that no physical stock certificates will be issued. If you own your shares through a broker, your brokerage account will be credited with the shares of Purpose Financial. If you have an account with CompuCredit’s transfer agent, the shares of Purpose Financial will be credited to your account.No fractional shares of Purpose Financial common stock will be issued. If you would otherwise have been entitled to a fractional share of Purpose Financial common stock in the distribution, you will receive the net cash value of such fractional share instead. Shareholder approval of the spin-off is not required, nor are you required to take any action to receive your Purpose Financial common stock. Following the spin-off, if you are a CompuCredit shareholder on the record date, you will own shares in each of CompuCredit and Purpose Financial. We have received a private letter ruling from the Internal Revenue Service that, for federal income tax purposes, the spin-off will qualify for tax-free treatment. However, any cash that you receive in lieu of fractional shares generally will be taxable to you. We intend to apply to have the common stock of Purpose Financial listed on the NASDAQ Stock Market under the symbol “PPFH.” The enclosed information statement, which is being mailed to all CompuCredit shareholders, describes the distribution in detail and contains important information about Purpose Financial. We urge you to read the information statement carefully. I want to thank you for your continued support of CompuCredit and we look forward to your support of Purpose Financial in the future. Sincerely, David G. Hanna Chief Executive Officer Table of Contents Dear Purpose Financial Holdings, Inc. Shareholder: It is our pleasure to welcome you as a shareholder of our company, Purpose Financial Holdings, Inc. (“Purpose Financial”), which will become an independent publicly traded company on [] as a result of the spin-off from CompuCredit Holdings Corporation (“CompuCredit”). Our strategy as an independent company will be to grow our micro-loan businesses in their current geographic markets within the U.S. and the U.K. and through their current retail storefront and Internet marketing and distribution channels, as well as to selectively test and explore new geographic markets and marketing and distribution channels to facilitate our future growth and expansion. As an independent, publicly traded company, we believe we can more effectively focus on our objectives and thus bring more value to you as a shareholder, than we could as an operating subsidiary of CompuCredit. In addition, we will have the ability to offer our employees incentive opportunities linked to our performance as an independent, publicly traded company, which we believe will more directly align employee performance with shareholder value. We intend to apply to have our common stock listed on the NASDAQ Stock Market under the symbol “PPFH” in connection with our spin-off from CompuCredit. We invite you to learn more about our company by reviewing the enclosed information statement. We look forward to our future as an independent, publicly traded company and to your support as a holder of Purpose Financial common stock. Sincerely, [] [Chief Executive Officer] Table of Contents The information contained herein is subject to completion or amendment. A registration statement on Form 10 relating to these securities has been filed with the Securities and Exchange Commission. This preliminary information statement shall not constitute an offer to sell or a solicitation of an offer to buy any securities. Subject to Completion, dated March 29, 2010 PRELIMINARY INFORMATION STATEMENT The Board of Directors of CompuCredit Holdings Corporation has not approved the spin-off described in this Preliminary Information Statement.There can be no assurance that the spin-off actually will occur. Purpose Financial Holdings, Inc. Common Stock We are providing this information statement to you as a shareholder of CompuCredit Holdings Corporation (“CompuCredit”) in connection with CompuCredit’s distribution to its shareholders of all of the outstanding shares of common stock of Purpose Financial Holdings, Inc. (“Purpose Financial” or the “Company”) in a spin-off transaction. We are currently a wholly owned subsidiary of CompuCredit. Following the spin-off, we will be an independent publicly traded company, and our assets and business will consist largely of those currently reported in CompuCredit’s financial statements under its Retail Micro-Loans and Other segments (the “micro-loan” businesses). We expect that the distribution will be made on [ ] to the holders of record of CompuCredit common stock on []. If you are a holder of record of CompuCredit common stock at the close of business on the record date, you will receive [] share of our common stock for every [] shares of CompuCredit common stock you hold at the close of business on that date. In lieu of fractional shares, shareholders of CompuCredit will receive cash, which generally will be taxable. A book-entry account statement reflecting your ownership of whole shares of our common stock will be mailed to you, or your brokerage account will be credited for the shares, on or about []. CompuCredit has received a ruling from the United States Internal Revenue Service that the distribution of our common stock will qualify for tax-free treatment by shareholders, except for cash received in lieu of any fractional share interests. You will not be required to make any payment for the shares of our common stock that you will receive, nor will you be required to surrender or exchange your shares of CompuCredit common stock or take any other action in order to receive our common stock. We intend to apply to list our common stock on the NASDAQ Stock Market under the symbol “PPFH.” Assuming that our common stock is approved for listing on the NASDAQ Stock Market, we anticipate that a limited market, commonly known as a “when-issued” trading market, for our common stock will develop on or shortly before the record date for the distribution and will continue up to and through the distribution date. We anticipate that “regular-way” trading of our common stock will begin on the first trading day following the distribution date. In reviewing this information statement, you should carefully consider the information under the caption entitled “Risk Factors” beginning on page10 of this information statement. No shareholder approval of the distribution of our common stock is required or sought. We are not asking you for a proxy and you are requested not to send us a proxy. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this information statement is truthful or complete. Any representation to the contrary is a criminal offense. This information statement is not an offer to sell, or a solicitation of an offer to buy, any securities. The date of this information statement is []. Table of Contents TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT THE COMPANY AND THE SPIN-OFF 1 SUMMARY 4 RISK FACTORS 10 CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS 24 THE SPIN-OFF 26 DIVIDEND POLICY 33 CAPITALIZATION 33 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 34 OUR BUSINESS 48 MANAGEMENT 57 CORPORATE GOVERNANCE 59 COMPENSATION OF EXECUTIVE OFFICERS 61 COMPENSATION OF DIRECTORS 67 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 68 OUR RELATIONSHIP WITH COMPUCREDIT AFTER THE SPIN-OFF 70 DESCRIPTION OF OUR CAPITAL STOCK 76 INDEMNIFICATION AND LIMITATION OF LIABILITY OF DIRECTORS AND OFFICERS 78 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 79 WHERE YOU CAN FIND MORE INFORMATION 81 INDEX TO COMBINED FINANCIAL STATEMENTS F-1 Purpose Financial is furnishing this information statement to you solely to provide you with information regarding both the spin-off and our company. It is not, and should not be construed as, an inducement or encouragement to buy, sell or hold any securities of Purpose Financial or CompuCredit. You should rely only on the information contained in this information statement. We have not authorized any other person to provide you with information different from that contained in this information statement. The information contained in this information statement is believed by us to be accurate as of its date. Therefore, you should assume that the information contained in this information statement is accurate only as of the date on the front cover of this information statement or other date stated in this information statement, regardless of the time of delivery of this information statement. Our business, financial condition, results of operations and prospects may have changed since that date, and neither we nor CompuCredit will update the information except in the normal course of our respective public disclosure obligations and practices or as specifically indicated in this information statement. i Table of Contents As used in this information statement, the terms “we,” “us,” “our,” the “Company” and “Purpose Financial” mean Purpose Financial Holdings, Inc. (unless the context indicates a different meaning).We refer to CompuCredit Holdings Corporation as “CompuCredit,” except where the full name of the entity is necessary to distinguish it from its wholly owned subsidiary CompuCredit Corporation. We own or have rights to numerous trademarks, trade names, copyrights and other intellectual property used in our business. All other company names, trade names and trademarks included in this information statement are trademarks, registered trademarks or trade names of their respective owners. Except as otherwise indicated or unless the context otherwise requires, the information included in this information statement assumes the completion of all the transactions referred to in this information statement in connection with the spin-off.We describe in this information statement the micro-loan businesses transferred to us by CompuCredit in connection with the spin-off as though the micro-loan businesses were our businesses for all historical periods described. However, Purpose Financial is a newly-formed entity that has not conducted any operations prior to the spin-off and some of the actions necessary to transfer assets and liabilities of CompuCredit to us have not occurred but will occur prior to the effectiveness of the spin-off.References in this information statement to the historical assets, liabilities, products, business or activities of our business are intended to refer to the historical assets, liabilities, products, business or activities of the micro-loan businesses as those were conducted as part of CompuCredit prior to the spin-off. ii Table of Contents QUESTIONS AND ANSWERS ABOUT THE COMPANY AND THE SPIN-OFF Q. Why am I receiving this document? A. We are delivering this document to you because you were a holder of CompuCredit common stock on the record date for the distribution of shares of our common stock. Accordingly, you are entitled to receive [] share of our common stock for every [] shares of CompuCredit common stock that you held on the record date. No action is required for you to participate in the distribution. Q. What is the spin-off? A. The spin-off is the overall transaction of separating the Company from CompuCredit, which will be accomplished through a series of transactions which will result in our shareholders owning the micro-loan businesses operated by CompuCredit and currently reported in its financial statements primarily within the Retail Micro-Loans and Other segments. The final step of the transactions will be the pro rata distribution of our common stock by CompuCredit to holders of CompuCredit common stock (the “distribution”). Q. What is the Company? A. We are a wholly owned subsidiary of CompuCredit. Following the spin-off, we will be an independent publicly traded company, providing micro-loan products and services to individuals in the U.S. and United Kingdom (“U.K.”) markets via retail storefront locations and the Internet.The financial results of these existing businesses were primarily included in the Retail Micro-Loans and Other segments of CompuCredit’s financial statements. Q. Why is CompuCredit separating the Company and distributing its stock? A. Separation of the two businesses will help highlight unique characteristics and values of these businesses for investors and better position CompuCredit to access the capital markets. Micro-loan businesses, including those represented by the Company, have come under significantly heightened scrutiny from federal and state regulators, as well as community activists. As a result of this scrutiny, many banks and potential investors have decided not to do business with companies that own micro-loan businesses, even where the business opportunity does not involve micro-loans. CompuCredit, which is highly dependent upon deal flow and the debt and equity capital markets, has felt the effects of this scrutiny and has determined that its micro-loan businesses are impairing its ability to:maintain and attract banking relationships; partner with private equity funds, hedge funds, and financial institutions in acquiring credit card portfolios and other assets; and obtain debt financing from financial institutions for credit card portfolio and other asset acquisitions and for day-to-day operations. These factors are much less significant for the Company as its micro-loan businesses currently have no outside debt securities, generate positive cash flows, and are not, and in the future are not likely to be, as dependent upon deal flow and the debt and equity capital markets as is CompuCredit. Accordingly, we believe this separation will present the opportunity for enhanced performance of each of the two companies. For a further explanation of the reasons for the spin-off and more information about our business, see “The Spin-Off—Reasons for the Spin-Off” and “Our Business.” Q. Why is the separation of the two companies structured as a spin-off? A. CompuCredit’s Board of Directors believes that a distribution of shares of our common stock is a cost-effective and tax-efficient way to separate the companies. Q. What is the record date for the distribution? A. The record date is [ ], and ownership will be determined as of 5:00 p.m., New York City Time, on that date. Q. When will the distribution occur? A. Shares of our common stock will be distributed on or about [ ] (the “distribution date”). Q. Can CompuCredit decide to cancel the distribution of Company common stock even if all the conditions have been met? Table of Contents A. Yes. The distribution is conditioned upon satisfaction or waiver of certain conditions. See “The Spin-Off—Spin-Off Conditions and Termination.” CompuCredit has the right to terminate the stock distribution, even if all of these conditions are met, if at any time CompuCredit’s Board of Directors determines, in its sole discretion, that CompuCredit and the Company are better served being a combined company, thereby making the distribution not in the best interest of CompuCredit and its shareholders. Q. What will happen to the listing of CompuCredit common stock? A. Nothing. CompuCredit common stock will continue to be traded on the NASDAQ Global Select Market under the symbol “CCRT.” Q. Will the spin-off affect the market price of my shares of CompuCredit common stock? A. Yes. As a result of the spin-off, we expect the trading price of your shares of CompuCredit common stock immediately following the distribution date to be lower than immediately prior to the distribution date because the trading price will no longer reflect the value of the Company’s business. In addition, until the market has fully analyzed the operations of CompuCredit without this business, the price of your shares of CompuCredit common stock may fluctuate significantly. Furthermore, the combined trading prices of CompuCredit common stock and our common stock after the distribution date may be less than the trading price of CompuCredit common stock prior to the distribution date. Q. What will CompuCredit shareholders receive in the spin-off? A. In the spin-off, CompuCredit shareholders will receive [] share of our common stock for every [] shares of CompuCredit common stock they own as of the record date of the spin-off. Immediately after the spin-off, CompuCredit shareholders will still own their shares of CompuCredit common stock and the same shareholders will still own all of CompuCredit’s current businesses, but they will own them as two separate investments rather than as a single investment. Q. Will CompuCredit distribute fractional shares? A. No. In lieu of fractional shares of our common stock, shareholders of CompuCredit will receive cash. Fractional shares you would otherwise be entitled to receive will be aggregated and sold in the public market by the distribution agent. The aggregate net cash proceeds of these sales will be distributed ratably to those shareholders who would otherwise have received fractional shares of our common stock. Q. What does a CompuCredit shareholder need to do now? A. CompuCredit shareholders do not need to take any action, although we urge you to read this entire document carefully. The approval of the CompuCredit shareholders is not required or sought to effect the spin-off, and CompuCredit shareholders have no appraisal rights in connection with the spin-off. CompuCredit is not seeking a proxy from any shareholders and you are requested not to send us a proxy. CompuCredit shareholders will not be required to pay anything for the shares of our common stock distributed in the spin-off or to surrender any shares of CompuCredit common stock. CompuCredit shareholders should not send in their CompuCredit share certificates. CompuCredit shareholders will automatically receive their shares of our common stock when the spin-off is completed. Q.Are there risks to owning Purpose Financial common stock? A. Yes. Our business is subject to both general and specific risks relating to our operations. In addition, our spin-off from CompuCredit presents risks relating to our becoming an independent publicly traded company as well as risks relating to the nature of the spin-off transaction itself.See “Risk Factors.” Q. What are the federal income tax consequences of the spin-off to CompuCredit shareholders? 2 Table of Contents A. It is intended that CompuCredit shareholders will not recognize gain or loss on the receipt of shares of our common stock in the spin-off. In that case, CompuCredit shareholders will apportion their tax basis in their CompuCredit common stock between such CompuCredit common stock and our common stock received in the spin-off in proportion to the relative fair market values of such stock at the time of the spin-off. A CompuCredit shareholder’s holding period for our common stock received in the spin-off will include the period for which that shareholder’s CompuCredit common stock was held. If instead the spin-off is determined to be a taxable transaction, a taxable U.S. shareholder receiving shares of our common stock in the spin-off would be treated as if such shareholder had received a taxable distribution in an amount equal to the fair market value of our common stock received, which, based on CompuCredit’s facts, could potentially give rise to a dividend. Subject to certain limitations, this dividend would be taxable to individuals at a 15% rate. In addition, if the spin-off is treated as a taxable transaction, a shareholder’s tax basis in our common stock would be equal to its fair market value at the time of the spin-off, and the holding period in our common stock would begin the day after the spin-off. Depending on the circumstances, in a taxable spin-off transaction, non-U.S. shareholders may be subject to a withholding tax at a rate of 30% on the fair market value of the common stock received by them. See also “The Spin-Off—Material U.S. Federal Income Tax Consequences of the Spin-Off”; however, you should consult your own tax advisor as to the particular consequences of the spin-off to you. Q. What if I want to sell my CompuCredit common stock or my Purpose Financial common stock? A. You should consult with your own financial advisors, such as your stockbroker, bank or tax advisor. CompuCredit does not make any recommendations on the purchase, retention or sale of shares of CompuCredit common stock or Purpose Financial common stock to be distributed. If you do decide to sell any shares, you should make sure your stockbroker, bank or other nominee understands whether you want to sell your CompuCredit common stock or your Purpose Financial common stock after it is distributed, or both. Q. Where will I be able to trade shares of my Purpose Financial common stock? A. There is not currently a public market for our common stock. We intend to apply to have our common stock authorized for listing on the NASDAQ Stock Market, under the symbol “PPFH.” We anticipate that trading in shares of our common stock will begin on a “when-issued” basis on or shortly before the record date and before the distribution date, and “regular way” trading will begin on the first trading day following the distribution date. If trading does begin on a “when-issued” basis, you may purchase or sell our common stock after that time, but your transaction will not settle until after the distribution date. On the first trading day following the distribution date, when-issued trading in respect of our common stock will end and regular way trading will begin. We cannot predict the trading prices for our common stock before or after the distribution date. Q. Where can CompuCredit shareholders get more information? A. Before or after the distribution, if you have any questions relating to the distribution, you should contact: CompuCredit Holdings Corporation Investor Relations Five Concourse Parkway Suite 400 Atlanta, GA 30328 770-828-2000 Q. Who will be the distribution agent, transfer agent and registrar for Purpose Financial common stock? A. The distribution agent for our common stock will be American Stock Transfer & Trust Co.After the distribution, the transfer agent and registrar for our common stock will be American Stock Transfer & Trust Co. 3 Table of Contents SUMMARY The following is a summary of material information discussed in this information statement. This summary may not contain all the details concerning the spin-off or other information that may be important to you. To better understand the spin-off and Purpose Financial’s business and financial position, you should carefully review this entire information statement. Except as otherwise indicated or unless the context otherwise requires, the information included in this information statement, including the combined financial statements of Purpose Financial, which are comprised of the assets and liabilities of CompuCredit’s micro-loan businesses, assumes the completion of all the transactions referred to in this information statement in connection with the spin-off. Unless the context otherwise requires, references in this information statement to “Purpose Financial,” “we,” “us,” “our” and the “Company” refer to Purpose Financial Holdings, Inc. and its subsidiaries. References in this information statement to “CompuCredit” refer to CompuCredit Holdings Corporation and its consolidated subsidiaries (other than Purpose Financial and its subsidiaries), unless the context otherwise requires or except as necessary to distinguish between CompuCredit Holdings Corporation and its wholly ownedsubsidiary CompuCredit Corporation. Except as otherwise indicated or unless the context otherwise requires, the information included in this information statement assumes the completion of all the transactions referred to in this information statement in connection with the spin-off.We describe in this information statement the micro-loan businesses transferred to us by CompuCredit in connection with the spin-off as though the micro-loan businesses were our businesses for all historical periods described. However, Purpose Financial is a newly-formed entity that has not conducted any operations prior to the spin-off and some of the actions necessary to transfer assets and liabilities of CompuCredit to us have not occurred but will occur prior to the effectiveness of the spin-off. References in this information statement to the historical assets, liabilities, products, business or activities of our business are intended to refer to the historical assets, liabilities, products, business or activities of the micro-loan businesses as those were conducted as part of CompuCredit prior to the spin-off. Our Company We are a leading provider of:small-balance, short-term cash advance loans—generally less than $500 (or the equivalent thereof in the British pound for pound-denominated loans) for thirtydays or less and to which we refer as “micro-loans;” installment loan and other credit products; and money transfer and other financial services. These loans and products are marketed through retail branch locations in Alabama, Colorado, Kentucky, Mississippi, Ohio, Oklahoma, South Carolina, Tennessee, and Wisconsin and over the Internet in the U.S. and U.K. Certain of our officers and directors hold approximately 61.4% of the shares of CompuCredit common stock and hold positions as officers and directors of CompuCredit. Following the spin-off, these officers and directors will hold approximately 64.4% of the shares of Purpose Financial common stock.For additional information, see “Certain Relationships and Related Party Transactions—Transactions with Related Parties.” For the years ended December 31, 2009 and 2008, we generated revenue of $138.4 million and $107.2 million, respectively, and net losses and income attributable to controlling interests of $(3.8) million and $5.9 million, respectively. Approximately 53.2% of our 2009 revenue was from customers in the U.S., and 46.8% was from customers in the U.K. Our Strengths We believe that our retail micro-loan business has the following competitive advantages: Market knowledge through industry experience.Our retail micro-loans business has approximately 78,000 active customers and more than five years experience in the micro-loan industry. Key management personnel have over 20 years of combined industry experience, which enables us to understand markets and appropriately evolve as market conditions change. Ability to respond rapidly to regulatory changes.Our management team and governmental affairs and legal advisors continuously monitor U.S. federal, which we refer to as “federal” in this information statement, and various state legislatures and rulemaking bodies to keep abreast of changes in laws and regulations relevant to our business. We believe that our ability to respond rapidly to regulatory developments enables us to react quickly to often changing laws and regulations in the various states in which we operate to ensure compliant and reliable loan origination. 4 Table of Contents Continuous monitoring of store-level controls.We employ a point-of-sale system that is used to record transactions in our cash advance storefronts. Information recorded in this system is transmitted daily and analyzed at our cash advance storefronts and at our headquarters to detect unusual fluctuations or irregularities that may indicate a potential issue with our customer base or storefront management. Analytical and data-driven management. All aspects of customer performance are analyzed with respect to historical trends, and strategies are derived pursuant to historical customer behavior. · Customized underwriting models. We have developed a proprietary underwriting system that utilizes multiple custom models allowing us to advance funds to customers with a better likelihood of repayment.In addition, we use the modeling system to determine initial advance amounts and advance amount graduation strategies. Implementation of these models has helped to reduce losses and has enabled us to segment our applicants and customers to allow highly-targeted strategies for unique customer groupings. · Customized system of record. Since its purchase in 2006, we have continued to improve and expand our point-of-sale system to more accurately track customer transactions and report data that allows us to develop business intelligence. This resulting business intelligence assists us in providing additional product offerings both in response to customer demand as well as regulatory changes. · Customized business intelligence data repository and reporting tool. All data relative to customer application and subsequent performance and collection experience is stored on a business intelligence platform that supports data analysis and reporting. Competitive collection centers. For the past two years, we have taken advantage of competitive collection centers at the storefront level as well as at our central headquarters. Storefronts have the appropriate incentives to collect from delinquent accounts before the accounts become the responsibility of one of the two centralized collections groups. The competitive centers at our corporate headquarters keep both groups motivated to optimize results. Customer satisfaction and retention. We believe that the quality service provided by our sales representatives has produced strong customer satisfaction. This helps to ensure that we are repaid in a timely manner and increases the likelihood that the customer will return in the event he/she has future borrowing needs. We believe that our Internet micro-loan businesses have the following competitive advantages: Market knowledge through industry experience.Over the past six years, our U.K. Internet micro-loan business has provided loans to more than 235,000 customers. As a result, we have a strong database of information to support underwriting and decision making both in the U.K. and the U.S. Access to a number of distribution channels. While we are an Internet-based lender, customers are sourced through a variety of channels and as a result there is no significant dependence on, for example, search engine traffic. Proprietary Loan Management Software. Since the very beginning of our operations, we have utilized and continually refined proprietary loan management software. This software manages all aspects of the customer loan process from initial application to collection and (if applicable) subsequent re-borrowing. The system includes real-time decision-making capabilities using information collected from multiple credit bureaus. Our Strategy We seek to maximize our financial performance by, among other things: Continued data-driven management. We continue to develop, enhance and review our analytical tools and resulting data to ensure continued success. With our ever increasing database of historical information, we are able to continually refine our underwriting criteria to maximize returns either by increasing loan values to lower risk customers or by reducing default levels on new customer loans that historically have been identified as higher risk lending. 5 Table of Contents Customer-centric approach to the business. Customer satisfaction and retention is a key element of our retail storefronts’ and our Internet lending operation’s successes, and we regularly review our operating procedures to ensure that the customer relationship is continually evolving positively for both the customer and us. Continually investigating new product offerings. We strive to offer new products to our customers to respond to customer needs, to drive revenue growth and to respond to the continually changing legislative and regulatory environment. We typically are analyzing new loan products not currently offered in the marketplace, but we also research products and services offered by others that we believe will be beneficial to our customers. Continually investigating new channels. We are continually investigating new marketing channels to ensure that we do not become reliant on any individual channel. Risks Associated with Our Business An investment in our common stock involves risks associated with our business. The following list of risk factors is not exhaustive. Please read carefully the risks relating to these and other matters described under “Risk Factors” beginning on page10 and “Cautionary Notice Regarding Forward-Looking Statements” beginning on page24. · If we were not able to operate profitably in the U.S. due to the enactment of a federal law imposing a national cap on our fees and interest, we would discontinue operations in the U.S. and our revenue and earnings would decline significantly. Various anti-cash advance legislation has been proposed or introduced in the U.S. Congress.If a federal law were enacted that prevented us from operating profitably in the U.S., we would discontinue operations in the U.S.Because approximately 53.2% of our 2009 revenue was from customers in the U.S., the discontinuance of U.S. operations would cause our revenue and earnings to decline significantly. · Our industry is regulated under federal, state and local law. Changes in these laws and regulations or interpretations thereof, or our failure to comply with such laws and regulations, could have a material adverse effect on our business, prospects, results of operations and financial condition.For example, changes in state laws and the interpretations thereof caused us to exit North Carolina, West Virginia and Arkansas. · Our operations in the U.K. are subject to differing laws and regulations; these regulations are being reviewed by our primary regulator in the U.K.The Office of Fair Trading, which is responsible for regulating consumer credit and competition, for policy-making and for consumer protection, is currently undertaking a review of the sector in which we operate in the U.K. The results of this review are expected to be released in the early part of 2010. While it is impossible to speculate on what the results of this review will be, should the Office of Fair Trading adopt some of the restrictions that have been applied in certain U.S. jurisdictions (e.g., interest rate caps or restrictions on repeat borrowings or multiple simultaneous borrowings), there could be materially adverse effects on our business, results of operations and financial condition. · Foreign currency fluctuations may adversely affect our results of operations.Given our significant operations in the U.K., our results of operations are vulnerable to currency exchange rate fluctuations in the British pound against the U.S. dollar. · We currently lack product and business diversification. As a result, our revenues and earnings may be disproportionately negatively impacted by external factors and may be more susceptible to fluctuations than more diversified companies. · Our prior efforts to expand our product offerings at our micro-loan storefronts did not prove successful.Our inability to introduce or manage new products or alternative methods for conducting business in an efficient and profitable manner could have a material adverse effect on our business, prospects, results of operations and financial condition. · We are involved in various legal proceedings, including a purported class action lawsuit in North Carolina.If the court certifies this as a class action and the plaintiffs prevail, it could have a material adverse effect on our business, prospects, results of operations and financial condition. 6 Table of Contents · The concentration of our revenues in certain geographic areas could adversely affect us. As of December 31, 2009, we operated retail storefronts in nine states.Total revenues within Kentucky, Ohio, South Carolina and Wisconsin, our four largest states (measured by revenue), accounted for approximately 40.7% of our micro-loan revenue during the year ended December 31, 2009. · Media reports and public perception of cash advances and similar loans as being predatory or abusive could materially adversely affect our business, prospects, results of operations and financial condition. Consumer advocacy groups and certain media reports advocate for governmental and regulatory action to prohibit or severely restrict our products and services. · We have a significant amount of goodwill, which if impaired could require us to incur significant charges. As of December 31, 2009, we had approximately $43.4 million of goodwill, which represented 32.6% of our total assets.Under generally accepted accounting principles, we are required to test for impairment of goodwill annually or when factors indicating impairment are present.Significant impairment charges, although not affecting cash flow, could have a material impact on our operating results and financial position. Overview of the Spin-Off The spin-off is the overall transaction of separating Purpose Financial from CompuCredit, which will be accomplished through a series of transactions which will result in our shareholders owning the micro-loan businesses operated by CompuCredit and currently reported in its financial statements primarily within the Retail Micro-Loans and Other segments.Under this plan, CompuCredit will continue to operate its credit cards, debt collection and auto finance businesses, and we will own and operate CompuCredit’s micro-loan businesses. CompuCredit had initially acquired our U.S. retail micro-loan business in 2004 with a goal of expanding our mono-line cash advance storefronts into neighborhood financial centers offering a wide array of financial products and services, including credit cards, auto insurance, stored-value cards, check cashing, money transfer, money order, bill payment, auto title loans and tax preparation service assistance. After a series of regulatory setbacks, CompuCredit concluded that the synergies it sought through offering other CompuCredit products within our retail micro-loan storefronts could not be achieved, thereby eliminating the principal reason for CompuCredit’s ownership and control of our U.S. retail micro-loan business. At the same time, we saw heightened consumer activism and political and regulatory actions aimed at the U.S. retail micro-loan business, and in response to these developments, several banks and potential investors (some of which had previously done business with CompuCredit) developed and communicated policies of not doing business with companies that own micro-loan businesses, even where the business opportunity does not involve micro-loans. As such, given the lack of product synergy as noted above and the potential for further loss of banking and investor relationships by reason of its ownership of our U.S. retail micro-loan business, CompuCredit began to consider a separation of our U.S. retail micro-loan business. Moreover, given the obvious synergies between CompuCredit’s U.S. retail micro-loan business and its U.K. and U.S. Internet micro-loan businesses, CompuCredit concluded that it should explore the separation of all of its micro-loan businesses from its control and ownership through the proposed spin-off transaction. On November 5, 2009, CompuCredit’s Board of Directors authorized management to review and evaluate the merits of a proposal to spin-off its micro-loan businesses into a separate, publicly traded company.Once management completes its review and evaluation, CompuCredit’s Board will discuss and consider the merits of the proposal. Assuming the CompuCredit Board of Directors approves the spin-off, it will declare a dividend payable to each holder of record at the close of business on the record date of [] share of our common stock for every [] shares of CompuCredit common stock held by such holder at the close of business on the record date. Reasons for the Spin-Off The CompuCredit Board of Directors believes that separating the micro-loan businesses from the remainder of CompuCredit is in the best interests of CompuCredit and its shareholders because the spin-off is expected to provide the following potential benefits: 7 Table of Contents · greater access for CompuCredit to banks and potential investors that do not do business with companies that own micro-loan businesses, even where the business opportunity does not involve micro-loans; · increased ability for CompuCredit to:maintain and attract banking relationships; partner with private equity funds, hedge funds, and financial institutions in acquiring credit card portfolios and other assets; and obtain debt financing from financial institutions for credit card portfolio and other asset acquisitions and for day-to-day operations; · ability of each company’s management to utilize available capital in a manner that is best suited to its long-term interests; · greater market recognition and valuation due to the ability of analysts, shareholders and prospective investors in each company to better evaluate the merits of each company; and · stronger correlation between management incentives and each company’s performance. The CompuCredit Board of Directors considered a number of potentially negative factors in evaluating the spin-off, including costs associated with effecting the spin-off and increased costs associated with operating two public companies, but concluded that the potential benefits of the spin-off outweighed these factors. For more information, see the sections entitled “The Spin-Off—Reasons for the Spin-Off” and “Risk Factors” included elsewhere in this information statement. Our Relationship with CompuCredit after the Spin-Off In connection with the spin-off, we will enter into various agreements with CompuCredit to effect the spin-off and provide a framework for our relationship with CompuCredit after the spin-off. These agreements will include a separation and distribution agreement, a transition services agreement, a services agreement, an employee matters agreement, a tax sharing agreement, a sublease agreement and certain other commercial agreements. These agreements will provide for the allocation between us and CompuCredit of CompuCredit’s assets, employees, liabilities and obligations (including its investments, property and employee benefits and tax-related assets and liabilities) attributable to periods prior to, at and after our spin-off from CompuCredit and will govern certain relationships between us and CompuCredit after the spin-off. For additional information regarding the separation and distribution agreement and other transaction agreements, see the sections entitled “Our Relationship with CompuCredit after the Spin-Off” and “Risk Factors— Risks Related to the Spin-Off.” Corporate Information Purpose Financial was incorporated in Georgia on December 4, 2009 for the purpose of holding CompuCredit’s micro-loan businesses in connection with the spin-off described herein. Prior to the contribution of our businesses, which will occur immediately prior to the spin-off, we will have had no operations. The address of Purpose Financial’s principal executive offices is Six Concourse Parkway, Suite 300, Atlanta, GA 30328. Purpose Financial’s telephone number is 678-593-1300. 8 Table of Contents Summary Financial Information The following tables set forth (in thousands) summary financial information derived from our audited combined financial statements for the years ended December 31, 2009 and 2008, which are included elsewhere in this information statement. The summary financial information presented may not be indicative of the results of operations or financial position that we would have obtained if we had been an independent company during the periods presented or of our future performance as an independent company. See “Risk Factors—Risks Relating to the Spin-Off.” The information below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” the combined financial statements and the accompanying notes included elsewhere in this information statement. Combined Statement of Operations Data December 31, Revenue $ $ Income from operations $ $ Total other expense (1) Income from continuing operations before income taxes Income tax expense ) ) Income from continuing operations after income taxes Discontinued operations: Loss from discontinued operations before income taxes (2) ) ) Income tax benefit Loss from discontinued operations ) ) Net (loss) income ) Net income attributable to noncontrolling interests ) ) Net (loss) income attributable to controlling interests $ ) $ (1)Includes goodwill impairment charges of $20.0 million and $0.0 million for the years ended December 31, 2009 and 2008, respectively. (2)Includes goodwill impairment charges of $3.5 million, and $1.1 million for the years ended December 31, 2009 and 2008, respectively, related to discontinued operations. Combined Balance Sheet Data: December 31, Loans and fees receivable, gross $ $ Loans and fees receivable, net $ $ Total assets $ $ Total equity $ $ 9 Table of Contents RISK FACTORS You should carefully consider each of the following risk factors and all of the other information set forth in this information statement. The risk factors generally have been separated into three groups: (1)risks related to the spin-off, (2)risks related to our business and industry and (3)risks related to our common stock. Based on the information currently known to us, we believe that the following information identifies all material risk factors affecting our company in each of these categories of risks. However, they are not the only risks facing our company. Additional risks not presently known to us, or which we currently consider immaterial, may also adversely affect us. There may be risks that a particular investor views differently from us, and our analysis might be wrong. If any of the risks that we face actually occur, our business, financial condition and operating results could be materially adversely affected and could differ materially from any possible results suggested by any forward-looking statements that we have made or might make. In such case, the trading price of our common stock could decline. Risks Related to the Spin-Off We may be unable to achieve some or all of the benefits that we expect to achieve from our spin-off from CompuCredit. As a stand-alone, independent public company, we believe that our business will benefit from, among other things, allowing our management to design and implement corporate policies and strategies that are based primarily on the characteristics of our business, allowing us to focus our financial resources wholly on our own operations and implement and maintain a capital structure designed to meet our own specific needs. By separating from CompuCredit, there is a risk that our company may be more susceptible to market fluctuations, liquidity challenges, increased public scrutiny, decisions by financial institutions not to maintain accounts or other relationships with us and other adverse events than we would have been if we were still a part of the current CompuCredit. We may not be able to achieve some or all of the benefits that we expect to achieve as a stand-alone, independent micro-loan company or such benefits may be delayed or may not occur at all. For example, analysts and investors may not place a greater value on our business as a stand-alone company than on our business being part of CompuCredit. The spin-off remains subject to litigation and other potential challenges which may impede consummation of the spin-off and materially affect the financial condition of Purpose Financial. The spin-off remains subject to litigation and other potential challenges.Potential challengers could elect to dispute the validity of the spin-off under various provisions of Georgia, New York, or federal law including alleged violations of applicable corporate law, contract law, bankruptcy law, and securities law.One such suit already has been filed.On December 21, 2009, certain holders of CompuCredit’s 3.625% Convertible Senior Notes Due 2025 and 5.875% Convertible Senior Notes Due 2035 filed a lawsuit in the United States District Court for the District of Minnesota alleging, among other things, that the spin-off constitutes a fraudulent transfer under the Uniform Fraudulent Transfer Act, and seeking, among other things, to enjoin the spin-off.On December 28, 2009, CompuCredit filed a motion to transfer venue to the United States District Court for the Northern District of Georgia.Subsequently, on January 26, 2010, CompuCredit filed a motion to dismiss the litigation in its entirety, including claims relating to the potential spin-off.On March 19, 2010, the Minnesota district court granted CompuCredit’s motion to transfer the case to the Northern District of Georgia, and the case was transferred on March 24, 2010. We do not know when the court will rule on CompuCredit’s motion to dismiss.Consequently, consummation of the spin-off ultimately might be delayed, enjoined by court order, or abandoned by CompuCredit.In addition to the foregoing possibilities, a court might also order other remedies, including money damages and/or rescission of the spin-off transaction.The costs associated with and outcome of the currently pending litigation and other similar litigation may have a material adverse effect on the financial condition of Purpose Financial to the extent that expenses of defending such litigation increase Purpose Financial’s liabilities. Our historical and pro forma financial information is not necessarily representative of the results we would have achieved as a separate publicly traded company and may not be a reliable indicator of our future results. The historical financial and pro forma financial information we have included in this information statement may not reflect what our results of operations, financial position and cash flows would have been had we been an independent publicly traded company during the periods presented or what our results of operations, financial position and cash flows will be in the future when we are an independent company. This is primarily because: 10 Table of Contents · our historical financial information reflects allocations for services historically provided to us by CompuCredit, which allocations may not reflect the costs we will incur for similar services in the future as an independent company; and · our historical financial information does not reflect changes that we expect to incur in the future as a result of our spin-off from CompuCredit, including changes in the cost structure, personnel needs, financing and operations of the contributed business as a result of the spin-off from CompuCredit and from reduced economies of scale. Following the spin-off, we also will be responsible for the additional costs associated with being an independent public company, including costs related to reporting, stock exchange listing and corporate governance. Therefore, our financial statements may not be indicative of our future performance as an independent company. For additional information about our past financial performance and the basis of presentation of our financial statements, please see “Summary Historical and Pro Forma Financial Information,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the notes thereto included elsewhere in this information statement. Since we have no operating history as an independent public company, we will need to make operational changes, which probably will increase our expenses. Prior to the spin-off, our business was operated by CompuCredit as part of its broader corporate organization rather than as a stand-alone company. CompuCredit assisted us by providing financing and certain corporate and administrative functions. Following the spin-off, CompuCredit will have no obligation to provide assistance to us other than those services specified in the transition services agreement, the services agreement and the other agreements we enter into with CompuCredit in connection with the spin-off, which are described in “Relationship between CompuCredit and Purpose Financial after the Spin-Off.” We may be unable to replace in a timely manner or on comparable terms the services or other benefits that CompuCredit previously provided to us that are not specified in the transition services agreement, the services agreement or the other agreements. Also, upon the expiration of the transition services agreement, the services agreement or the other agreements, we may be unable to replace in a timely manner or on comparable terms the services specified in such agreements.We anticipate that we will incur additional expenses associated with being an independent, public company. We estimate that these additional pretax expenses would have been approximately $2.9 million for the year ended December31, 2009. We may have received better terms from unaffiliated third parties than the terms we received in our agreements with CompuCredit. The agreements related to our spin-off from CompuCredit were negotiated in the context of our spin-off from CompuCredit while we were still part of CompuCredit and, accordingly, may not reflect terms that would have resulted from arm’s-length negotiations among unaffiliated third parties. The terms of the agreements we negotiated in the context of our spin-off related to, among other things, allocation of assets, liabilities, rights, indemnifications and other obligations among CompuCredit and us. We may have received better terms from third parties because third parties may have competed with each other to win our business. See “Certain Relationships and Related Party Transactions.” We may be required to satisfy certain indemnification obligations to CompuCredit or may not be able to collect on indemnification rights from CompuCredit. Under the terms of the separation and distribution agreement, we agreed to indemnify CompuCredit from and after the spin-off with respect to certain liabilities and obligations that CompuCredit will retain. We are not aware of any existing indemnification obligations at this time, but any such indemnification obligations that may arise could be significant. Our ability to satisfy these indemnities, if called upon to do so, will depend upon our future financial strength. We cannot determine whether we will have to indemnify CompuCredit for any substantial obligations after the spin-off.In addition, under the separation and distribution agreement, CompuCredit agreed to indemnify us for certain liabilities and obligations. To the extent that CompuCredit is required to indemnify us after the spin-off, we may not be able to collect on those indemnification rights from CompuCredit. 11 Table of Contents The ownership by certain of our officers and directors of shares of common stock and/or options to purchase shares of common stock of CompuCredit may create, or may create the appearance of, conflicts of interest. Our executive officers and directors own an aggregate of approximately 61.4% of CompuCredit common stock. The individual holdings of common stock and/or options to purchase common stock of CompuCredit are significant for some of these persons compared to such persons’ total assets. Ownership by our officers and directors, after our spin-off, of common stock and/or options to purchase common stock of CompuCredit creates, or may create the appearance of, conflicts of interest when these officers and directors are faced with decisions that could have different implications for CompuCredit than the decisions have for us.For more information, see “Certain Relationships and Related Party Transactions—Transactions with Related Parties.” After the spin-off, certain of our officers and directors may have actual or potential conflicts of interest because of their positions with CompuCredit. After the spin-off, David G. Hanna, Frank J. Hanna, III, Richard W. Gilbert and Richard R. House, Jr. will serve as directors of both CompuCredit and Purpose Financial.In addition, J.Paul Whitehead, III will serve as Chief Financial Officer of both companies.In addition, pursuant to the services agreement between CompuCredit and Purpose Financial, CompuCredit has agreed to provide certain financial, legal and tax advisory services to Purpose Financial; these services primarily will be provided by employees of CompuCredit.These common directors and employees providing services to both companies could create, or appear to create, potential conflicts of interest when these individuals face decisions that could have different implications for CompuCredit or us. For example, potential conflicts of interest could arise in connection with the resolution of any dispute between CompuCredit and us regarding the terms of the agreements governing the spin-off and the relationship thereafter between CompuCredit and us. Several of our officers and directors provide services to, and devote significant amounts of their time to CompuCredit, which may lead to conflicting demands on their time and attention. As described above, after the spin-off we will share four directors and our Chief Financial Officer with CompuCredit.In addition, certain CompuCredit employees will provide services to us under an agreement between CompuCredit and Purpose Financial.As a result, demands for the time and attention of these people from our company and CompuCredit may conflict from time to time.None of these people are obligated to contribute any specific number of hours per week to our affairs.If CompuCredit requires these directors, officers and employees to devote more time to it than we currently anticipate, it could limit their ability to devote time to our affairs, which may have a negative impact on our ability to implement our business plans and strategies. Concerns about our prospects as a stand-alone company could affect our ability to retain employees. Our employees have experienced substantial organizational and operational changes over the prior 18months as a result of changes in CompuCredit’s business and operations, including work force reductions. The spin-off represents a further change and our employees may have concerns about our prospects as a stand-alone company, including our ability to operate successfully the new entity and our ability to maintain our independence after the spin-off. If we are not successful in assuring our employees of our prospects as an independent company, our employees may seek other employment, which could materially adversely affect our business. If the spin-off or certain internal transactions undertaken in anticipation of the spin-off are determined to be taxable for federal income tax purposes, we, our shareholders that are subject to federal income tax and CompuCredit could incur significant federal income tax liabilities. CompuCredit has received a private letter ruling from the Internal Revenue Service regarding the federal income tax consequences of the distribution of our common stock to the CompuCredit shareholders substantially to the effect that the distribution, except for cash received in lieu of a fractional share of our common stock, will qualify as tax-free under Sections368(a)(1)(D) and 355 of the Internal Revenue Code of 1986 (the “Code”). The private letter ruling also provides that certain internal transactions undertaken in anticipation of the spin-off qualify for favorable treatment under the Code. The private letter ruling relies on certain facts and assumptions, and certain representations and undertakings, from us and CompuCredit regarding the past and future conduct of our respective businesses and other matters. Notwithstanding the private letter ruling, the Internal Revenue Service could determine on audit that the distribution or the internal transactions should be treated as taxable transactions if it determines that any of these facts, assumptions, representations or undertakings 12 Table of Contents are not correct or have been violated, or that the distributions should be taxable for other reasons, including as a result of significant changes in stock or asset ownership after the distribution. If the distribution ultimately is determined to be taxable, the distribution could be treated as a taxable dividend, return of stock basis, or capital gain to you for federal income tax purposes, and you could incur significant federal income tax liabilities. In addition, CompuCredit would recognize gain in an amount equal to the excess of the fair market value of our common stock distributed to CompuCredit shareholders on the distribution date over CompuCredit’s tax basis in such common shares. Moreover, we and CompuCredit would incur significant federal income tax liabilities if it is ultimately determined that certain internal transactions undertaken in anticipation of the spin-off should be treated as taxable transactions. In addition, under the terms of the tax sharing agreement, in the event the distribution or the internal transactions were determined to be taxable and such determination was the result of actions taken after the distribution by us or CompuCredit, the party responsible for such failure would be responsible for all taxes imposed on us or CompuCredit as a result thereof. Such tax amounts could be significant. We might not be able to engage in desirable strategic transactions and equity issuances following the spin-off because of restrictions relating to federal income tax requirements for tax-free distributions. Our ability to engage in significant equity transactions could be limited or restricted after the spin-off in order to preserve for federal income tax purposes the tax-free nature of the distribution by CompuCredit. In addition, similar limitations and restrictions will apply to CompuCredit. Even if the distribution otherwise qualifies for tax-free treatment under Sections 368(a)(1)(D) and 355 of the Code, it may result in corporate level taxable gain to CompuCredit under Section355(e) of the Code if 50% or more, by vote or value, of our common stock or CompuCredit common stock is acquired or issued as part of a plan or series of related transactions that includes the distribution. For this purpose, any acquisitions or issuances of CompuCredit common stock within two years before the distribution, and any acquisitions or issuances of our common stock or CompuCredit common stock within two years after the distribution, generally are presumed to be part of such a plan, although we or CompuCredit may be able to rebut that presumption. We are not aware of any such acquisitions or issuances of CompuCredit common stock within the two years before the distribution. If an acquisition or issuance of our common stock or CompuCredit common stock triggers the application of Section355(e) of the Code, CompuCredit would recognize taxable gain as described above, and certain subsidiaries of CompuCredit or subsidiaries of ours would incur significant federal income tax liabilities as a result of the application of Section355(e) of the Code. Under the tax sharing agreement, there are restrictions on our ability to take actions that could cause the distribution or certain internal transactions undertaken in anticipation of the spin-off to fail to qualify as tax-favored transactions, including entering into, approving or allowing any transaction that results in a change in ownership of more than 50% of our common stock, a redemption of equity securities, a sale or other disposition of a substantial portion of our assets, an acquisition of a business or assets with equity securities to the extent one or more persons would acquire50% or more of our common stock, or engaging in certain internal transactions. These restrictions apply for the two-year period after the distribution, unless we obtain a private letter ruling from the Internal Revenue Service or an unqualified opinion that such action will not cause the distribution or the internal transactions undertaken in anticipation of the spin-off to fail to qualify as tax-favored transactions, and such letter ruling or opinion, as the case may be, is acceptable to the parties. In addition, CompuCredit is subject to similar restrictions under the tax sharing agreement. Moreover, the tax sharing agreement generally provides that a party thereto is responsible for any taxes imposed on any other party thereto as a result of the failure of the distribution or certain internal transactions to qualify as a tax-favored transaction under the Code if such failure is attributable to certain post-distribution actions taken by or in respect of the responsible party or its shareholders, regardless of whether the actions occur more than two years after the distribution, the other parties consent to such actions or such party obtains a favorable letter ruling or opinion as described above. For example, we would be responsible for the acquisition of us by a third party at a time and in a manner that would cause such failure. These restrictions may prevent us from entering into transactions which might be advantageous to our shareholders. Risks Related to Our Business and Industry Our business is highly regulated. Changes in applicable laws and regulations or interpretations thereof, or our failure to comply with such laws and regulations, could have a material adverse effect on our business, prospects, results of operations and financial condition. Our business is subject to numerous foreign, federal, state and local laws and regulations, which are subject to change and which may impose significant costs, limitations or prohibitions on the way we conduct or expand our business. These regulations govern or affect, among other things, interest rates and other fees, check cashing fees, lending practices, 13 Table of Contents recording and reporting of certain financial transactions, privacy of personal consumer information and collection practices. As we develop new product and service offerings, we may become subject to additional federal, state and local regulations. State and local governments also may seek to impose new licensing requirements or interpret or enforce existing requirements in new ways. In addition, changes in current laws and future laws or regulations may restrict or eliminate our ability to continue our current methods of operation or expand our operations; such laws regularly are proposed, introduced or adopted at the state and federal level in the U.S. and in the U.K. Changes in laws or regulations or interpretations thereof, or our failure to comply with applicable laws and regulations, may have a material adverse effect on our business, prospects, results of operations and financial condition. A federal law that imposes a national cap on our fees and interest likely would eliminate our ability to continue our current micro-loan businesses in the U.S. Various anti-cash advance legislation has been proposed or introduced in the U.S. Congress. Congressional members continue to receive pressure from consumer advocates and other industry opposition groups to adopt such legislation. On February 26, 2009, U.S. Senator Richard Durbin introduced a bill in Congress to establish a federal cap of 36% on the effective annual percentage rate (“APR”) on all consumer loan transactions. Likewise, U.S. Representative Luis Gutierrez introduced a bill on the same day that would, among other things, place a 15cent per dollar borrowed ($.15/$1.00) cap on fees for cash advances, ban rollovers (payment of a fee to extend the term of a cash advance or other short-term financing), and require us to offer an extended payment plan that severely restricts our U.S. cash advance product. Most recently, U.S. Representative Barney Frank introduced H.R. 3126 which creates the Consumer Financial Protection Agency (CFPA).This agency would take certain consumer regulatory responsibility of financial products from seven other agencies and centralize it in one office. It would have the authority and accountability to supervise, examine, and enforce consumer financial protection laws.In December 2009, the House of Representatives passed the Wall Street Reform and Consumer Protection Act of 2009 (H.R. 4173), which incorporated the CFPA.The Senate Banking Committee is currently drafting a bill related to this legislation, which it anticipates proposing to the Senate in the near future. Also, the Obama Administration agenda states that U.S. President Barack Obama and Vice President Joseph Biden seek to extend a 36% APR limit to all consumer credit transactions. Any U.S. federal legislative or regulatory action that severely restricts or prohibits cash advance and similar services, if enacted, could have a material adverse impact on our business, prospects, results of operations and financial condition. Any federal law that would impose a national 36% APR limit on our services, like that proposed in the Durbin bill, if enacted, likely would eliminate our ability to continue our current micro-loan businesses in the U.S. If we were not able to operate profitably in the U.S. due to the enactment of a federal law imposing a national cap on our fees and interest, we would discontinue operations in the U.S. and our revenue and earnings would decline significantly. As described in more detail in the previous risk-factor, various anti-cash advance legislation has been proposed or introduced in the U.S. Congress.If a federal law were enacted that prevented us from operating profitably in the U.S., we would discontinue operations in the U.S.Since approximately 53.2% of our 2009 revenue was from customers in the U.S., the discontinuance of U.S. operations would cause our revenue and earnings to decline significantly. Our industry is regulated under federal law and subject to federal and state unfair and deceptive practices statutes. Our failure to comply with these regulations and statutes could have a material adverse effect on our business, prospects, results of operations and financial condition. Although states provide the primary regulatory framework under which we offer cash advances within the U.S., certain federal laws also impact our business. See “Our Business—U.S. Federal Regulation.” We must comply with the federal Truth-in-Lending Act and RegulationZ adopted under that act. Additionally, we are subject to the Equal Credit Opportunity Act, the Fair Debt Collection Practices Act, the Fair Credit Reporting Act and the Gramm-Leach-Bliley Act. We also are subject to the Bank Secrecy Act, the Money Laundering Act, and the PATRIOT Act. Any failure to comply with any of these federal laws and regulations could have a material adverse effect on our business, prospects, results of operations and financial condition. Our marketing efforts and the representations we make about our products and services also are subject to federal and state unfair and deceptive practices statutes. The Federal Trade Commission enforces the Federal Trade Commission Act and the state attorneys general and private plaintiffs enforce the analogous state statutes. If we are found to have violated any of these statutes, that violation could have a material adverse effect on our business, results of operations and financial condition. 14 Table of Contents Our industry is highly regulated under state law. Changes in state laws and regulations or interpretations thereof, or our failure to comply with such laws and regulations, could have a material adverse effect on our business, prospects, results of operations and financial condition. Our business is regulated under a variety of enabling state statutes, including cash advance, deferred presentment, check cashing, money transmission, small loan and credit services organization laws, all of which are subject to change and which may impose significant costs, limitations or prohibitions on the way we conduct or expand our business. As of December 31, 2009, 36 states had specific laws that permitted cash advances or a similar form of short-term consumer loans. As of December 31, 2009, we operated in 8 of these 36 states under traditional enabling statues, and we offered a small loan product in Ohio under the Ohio Mortgage Loan Act. Currently, we do not conduct business in the remaining states or in the District of Columbia because we do not believe it is economically attractive to operate in these jurisdictions due to specific legislative restrictions, such as interest rate ceilings, an unattractive population density or unattractive location characteristics. However, we may open storefronts in any of these states if we believe doing so may become economically attractive because of a change in any of these variables. During the last few years, legislation has been introduced or adopted in some states that prohibits or severely restricts our products and services. In 2008, bills that would severely restrict or effectively prohibit cash advances if adopted as law were introduced in 21 states. Also, in 2009, the enabling statutes in both Kentucky and South Carolina were amended to require, among other things, the use of a common database to track and limit the number of micro-loans a consumer may have at a given time. Such new or modified legislation could have a material adverse impact on our results of operations. In addition, Mississippi has a sunset provision in its cash advance laws that requires renewals of the laws by the state legislature at periodic intervals, and the cash advance laws will expire in 2012 if no further action is taken; an expiration of these laws could have a detrimental impact on our ability to issue existing or new loan products within the state. Laws prohibiting cash advances and similar products and services or making them less profitable, or even unprofitable, could be passed in any other state at any time or existing enabling laws could expire or be amended, any of which would have a material adverse effect on our business, prospects, results of operations and financial condition. For instance, in November 2008, a new Ohio law became effective that capped interest rates on cash advances and limited the number of advances a customer may take in any one year. In response to this legislation, we now offer a small loan product that is not as profitable as our former cash advance product; should there be legislative or regulatory changes in Ohio in the future that affect the viability of our small loan product offering, there could be a material adverse effect on our business, prospects, results of operations and financial condition. Statutes authorizing cash advance and similar products and services typically provide the state agencies that regulate banks and financial institutions with significant regulatory powers to administer and enforce the law. In most states, we are required to apply for a license, file periodic written reports regarding business operations and undergo comprehensive state examinations to ensure that we comply with applicable laws. Under statutory authority, state regulators have broad discretionary power and may impose new licensing requirements, interpret or enforce existing regulatory requirements in different ways or issue new administrative rules, even if not contained in state statutes, that affect the way we do business and may force us to terminate or modify our operations in particular states. They also may impose rules that are generally adverse to our industry. Any new licensing requirements or rules, or new interpretations of existing licensing requirements or rules, or failure to follow licensing requirements or rules could have a material adverse effect on our business, prospects, results of operations and financial condition. In some cases, we rely on the interpretations of the staff of state regulatory bodies with respect to the laws and regulations of their respective jurisdictions. These staff interpretations generally are not binding legal authority and may be subject to challenge in administrative or judicial proceedings. Additionally, as the staff of state regulatory bodies change, it is possible that their interpretations of applicable laws and regulations also may change to the detriment of our business. As a result, our reliance on staff interpretations could have a material adverse effect on our business, results of operations and financial condition. Additionally, state attorneys general and banking regulators are scrutinizing cash advances and other alternative financial products and services and taking actions that require us to modify, suspend or cease operations in their respective states. For example, our subsidiaries decided to exit North Carolina, West Virginia and Arkansas in settlement of reviews by applicable state regulators and because they concluded that operations in those states would not provide acceptable long-term returns for the business. During the third quarter of 2006, our subsidiaries completed the process of closing 52 branch locations in North Carolina and 11 branch locations in West Virginia, and in the second quarter of 2009, one of our subsidiaries completed the process of closing 27 locations in Arkansas. For additional information on the reviews by and settlements with state regulators in North Carolina, West Virginia and Arkansas, see “Our Business—Government 15 Table of Contents Regulation—State Regulation.”Similar or additional actions could have a material adverse effect on our business, prospects, results of operations and financial condition. Our industry is subject to various local rules and regulations. Changes in these local regulations or interpretations thereof could have a material adverse effect on our business, prospects, results of operations and financial condition. In addition to state and federal laws and regulations, our business can be subject to various local rules and regulations such as local zoning regulations. Any actions taken in the future by local zoning boards or other local governing bodies to require special use permits for, or impose other restrictions on providers of, cash advance and similar services could have a material adverse effect on our business, results of operations and financial condition. Our operations in the U.K. are subject to differing laws and regulations. Our inability to operate in the U.K. in compliance with applicable laws and regulations and changes in those applicable laws and regulations could have a material adverse effect on our business, prospects, results of operations and financial condition. In the U.K., consumer lending is governed by the Consumer Credit Act of 1974, which was amended by the Consumer Credit Act of 2006, and related rules and regulations. Our subsidiaries in the United Kingdom must maintain licenses from the Office of Fair Trading, which is responsible for regulating consumer credit and competition, for policy-making and for consumer protection. The U.K. also has strict rules regarding the presentation, form and content of loan agreements, including statutory warnings and the layout of financial information. Our non-compliance with these rules could render a loan agreement unenforceable. Our inability to obtain and maintain the required licenses or to comply with the applicable rules or regulations in the U.K. could limit our expansion opportunities and/or could result in a material adverse effect on our business, results of operations and financial condition. The Office of Fair Trading is currently undertaking a review of what it perceives as “high cost credit,” which includes the sector in which we operate in the U.K. The results of this review are expected to be released in the early part of 2010. While it is impossible to speculate on what the results of this review will be, should the Office of Fair Trading adopt some of the restrictions that have been applied in certain U.S. jurisdictions (e.g., interest rate caps or restrictions on repeat borrowings or multiple simultaneous borrowings), there could be materially adverse effects on our business, results of operations and financial condition. Foreign currency fluctuations may adversely affect our results of operations. We derive significant revenue, earnings and cash flow from our operations in the U.K.Our results of operations are vulnerable to currency exchange rate fluctuations in the British pound against the U.S. dollar.Changes in exchange rates have resulted in cumulative translation adjustments impacting our net assets at December31, 2009 and 2008 by approximately $2.7 million and $7.2 million, respectively. These cumulative translation adjustments are included in accumulated other comprehensive loss as a separate component of Members’ Capital and Shareholders’ Equity. Due to the relative size of our operations in the U.K. when compared to our total consolidated operations, a significant change in foreign currency exchange rates could have a material impact on our consolidated financial position, results of operations or cash flows. Our ability to find additional growth opportunities may be limited. We may not be able to maintain or further expand our market presence in our current markets or successfully enter new markets through the opening of new storefronts or acquisitions. Moreover, the start-up costs and the losses from initial operations attributable to each newly opened storefront place demands upon our liquidity and cash flow, and we may not be able to satisfy these demands. We currently lack product and business diversification; as a result, our revenues and earnings may be disproportionately negatively impacted by external factors and may be more susceptible to fluctuations than more diversified companies. Our primary business activity is offering cash advance products. If we are unable to maintain our cash advance products business and/or diversify our operations, our revenues and earnings could decline. Our current lack of product and business diversification could inhibit our opportunities for growth, reduce our revenues and profits and make us more susceptible to earnings fluctuations than many of our competitors who are more diversified and provide other services such as pawn lending, title lending or other similar services. External factors, such as changes in laws and regulations or interpretations thereof, new entrants and enhanced competition, also could make it more difficult for us to operate as profitably as a more diversified company could operate. Any internal or external change in our industry could result in a 16 Table of Contents decline in our revenues and earnings, which could have a material adverse effect on our business, prospects, results of operations and financial condition. Our prior efforts to expand our product offerings at our micro-loan storefronts did not prove successful.Our inability to introduce or manage new products or alternative methods for conducting business in an efficient and profitable manner could have a material adverse effect on our business, prospects, results of operations and financial condition. From 2004 through mid-2007, we embarked on a strategy of converting our mono-line micro-loan storefronts into neighborhood financial centers offering a wide array of financial products and services, including auto insurance, stored-value cards, check cashing, money transfer, money order, bill payment, auto title loans and tax preparation service assistance. These new products had some success in improving foot traffic within our storefronts and increasing our revenues on a per store basis. In certain states, however, we saw increasingly stringent lending regulations (which in many cases precluded the execution of our multi-product line strategy) and possible evidence of market saturation, both of which resulted in revenue growth that did not meet our expectations.As a result, we discontinued many of these product offerings in mid-2007. In order to offer new products, we need to comply with additional regulatory and licensing requirements. Each of these changes, alternative methods of conducting business and new products are subject to risk and uncertainty and require significant investment in time and capital, including additional marketing expenses, legal costs and other incremental start-up costs. For these reasons and based on our prior experience in offering alternative products, we may not be able to introduce any new products in a successful or timely manner. Furthermore, we may not be able to offer these new products in an efficient manner or on a profitable basis. Our failure to do so, or low customer demand for any of these new products, could have a material adverse effect on our business, prospects, results of operations and financial condition. Current and future litigation and regulatory proceedings against us could have a material adverse effect on our business, prospects, results of operations and financial condition. Our business is subject to lawsuits and regulatory proceedings that could generate adverse publicity and cause us to incur substantial expenditures. We are defendants in a purported class action lawsuit entitled Knox, et al., vs. First Southern Cash Advance, et al., No.5CV0445, filed in the Superior Court of New Hanover County, North Carolina, on February8, 2005. The plaintiffs allege that in conducting a so-called “payday lending” business, we violated various laws governing consumer finance, lending, check cashing, trade practices and loan brokering. These claims are similar to those that have been asserted against several other market participants in transactions involving small balance, short-term loans made to consumers in North Carolina.The plaintiffs are seeking damages of up to $75,000 per class member, and attorney’s fees. We are vigorously defending this lawsuit. Adverse rulings in lawsuits or regulatory proceedings could significantly impair our business and/or force us to cease doing business in one or more states or other geographic areas. Also see “Our Business—Legal Proceedings.” We are likely to be subject to further litigation and proceedings in the future. The consequences of an adverse ruling in any current or future litigation or proceeding could cause us to have to refund fees and/or interest collected, refund the principal amount of advances, pay treble or other multiple damages, pay monetary penalties and/or modify or terminate our operations in particular states. We also may be subject to adverse publicity. Defense of any lawsuits or proceedings, even if successful, requires substantial time and attention of our senior officers and other management personnel that would otherwise be spent on other aspects of our business and requires the expenditure of significant amounts for legal fees and other related costs. Settlement of lawsuits also may result in significant payments and modifications to our operations. Any of these events could have a material adverse effect on our business, prospects, results of operations and financial condition. The concentration of our revenues in certain geographic areas could adversely affect us. As of December 31, 2009, we operated retail storefronts in nine states.Total revenues within Kentucky, Ohio, South Carolina and Wisconsin, our four largest states (measured by revenue), accounted for approximately 40.7% of our micro-loan revenue during the year ended December 31, 2009. While we believe we have a diverse geographic presence within the U.S., for the near term we expect that significant revenues will continue to be generated by certain states, largely due to the currently prevailing economic, demographic, regulatory, competitive and other conditions in those states. For example, during the year ended December 31, 2009, Kentucky, Ohio, South Carolina and Wisconsin each accounted for more than 7.6% of our revenue, with Ohio accounting for 16.4% of our revenue during that period. Changes to prevailing economic, demographic, regulatory or any other conditions in the markets in which we operate could lead to a reduction in demand for our products and services, a decline in our revenues or an increase in our provision for doubtful accounts that 17 Table of Contents could result in a deterioration of our financial condition. A regulatory change similar to the recent change in Ohio, for example, or an action by a state regulator similar to those in North Carolina, West Virginia and Arkansas, in any one of our larger states may have a material adverse effect on our business, prospects, results of operations or financial condition. Moreover, our U.K. Internet-based micro-loan operations comprised 46.8% of our revenue during the year ended December 31, 2009; as such, a regulatory change in the U.K. to reduce the profitability of or otherwise limit or ban our product offerings in the U.K. could have a material adverse effect on our business, prospects, results of operations or financial condition. Competition in our industry could cause us to lose market share, experience increased customer acquisition costs or reduce our interest and fees, possibly resulting in a decline in our revenues and earnings. The industry in which we operate has low barriers to entry and is highly fragmented and very competitive. We believe that the market may become even more competitive as the industry matures and/or consolidates. We compete with services provided by traditional financial institutions, such as overdraft protection, and with other cash advance providers, small loan providers, pawn stores, short-term consumer lenders, other financial service entities and other retail businesses that offer consumer loans or other products and services that are similar to ours. We also compete with companies offering cash advances and short-term loans over the Internet as well as by phone. Some of these competitors have larger local or regional customer bases, more locations and substantially greater financial, marketing and other resources than we have. As a result of this increasing competition, we could lose market share or experience increased customer acquisition costs, or we may need to reduce our interest and fees, possibly resulting in a decline in our revenues and earnings. Media reports and public perception of cash advances and similar loans as being predatory or abusive could materially adversely affect our business, prospects, results of operations and financial condition. Consumer advocacy groups and certain media reports advocate for governmental and regulatory action to prohibit or severely restrict our products and services. The consumer groups and media reports typically focus on the cost to a consumer and typically characterize our products and services as predatory or abusive toward consumers. If this negative characterization of advances becomes widely accepted by consumers, demand for our products and services could significantly decrease, which could materially adversely affect our business, results of operations and financial condition. Negative perception of our products and services could also result in increased regulatory scrutiny and litigation, encourage restrictive local zoning rules, make it more difficult to obtain government approvals necessary to open new storefronts and cause industry trade groups, such as the Community Financial Services Association of America, to promote policies that cause our business to be less profitable. These trends could materially adversely affect our business, prospects, results of operations and financial condition. The provision for loan losses may increase and net income may decrease if we are unable to collect customers’ personal checks that are returned due to non-sufficient funds (“NSF”) in the customers’ accounts or other reasons. For the years ended December31, 2009 and 2008, our retail storefront operations deposited or presented an Automated Clearing House (“ACH”) authorization for approximately 7.0% and 8.9%, respectively, of all the customer checks we received and approximately 72.9% and 75.8%, respectively, of these deposited customer checks or ACH authorizations were returned unpaid or rejected because of non-sufficient funds in the customers’ bank accounts or because of closed accounts or stop-payment orders. Total retail storefront charge offs for the years ended December31, 2009 and 2008 were approximately $9.6 million and $9.9 million, respectively. An increase in returned checks or rejected ACH authorizations would increase our provision for loan losses and our allowance for uncollectible loans and fees receivable. MEM, our U.K. Internet-based micro-loans business, uses an electronic debit card process to electronically charge our payments against the customers’ bank accounts for loan repayment and fees due. For the years ended December31, 2009 and 2008, approximately 6.2% and 6.1%, respectively, of these electronically charged payments against our customers’ bank accounts were charged back or rejected because of non-sufficient funds in the customers’ bank accounts or because of closed accounts or charge-back orders. If repayment is not made at the agreed upon repayment date, MEM will continually seek to contact the customer in order to collect the amount due. MEM either seeks full repayment or by agreement with the customer collects the amount under a repayment schedule of up to six months (depending on the amount due). After 90 days of in-house collection activity, the account will be passed to a third-party collection agency with an aim of maximizing recovery of the charged-off debt. Total U.K. charge offs, net of recoveries, for the years ended December31, 2009 and 2008 were 18 Table of Contents approximately $18.0 and $16.1 million, respectively. An increase in charged-back or rejected electronic payments would increase our provision for loan losses and our allowance for uncollectible loans and fees receivable. If our estimates of losses are not adequate, our provision for loan losses would increase. This would result in a decline in our future earnings, which could have a material adverse effect on our business, prospects, results of operations and financial condition. We maintain an allowance for uncollectible loans and fees receivable for estimated losses. To estimate the appropriate allowance for uncollectible loans and fees receivable, we consider total amounts outstanding, historical charge- offs, our current collection patterns and presentment methods (e.g., checks versus ACH authorizations) and the current economic trends in the markets we serve. At December 31, 2009, our allowance for uncollectible loans and fees receivable was $10.0 million (13.4% of loans and fees receivables, gross) versus $8.3 million (13.6% of loans and fees receivables, gross) at December 31, 2008. Our allowance for uncollectible loans and fees receivable, however, is an estimate. If our actual losses are greater than our allowance for uncollectible loans and fees receivable, our provision for loan losses would increase. This could result in a decline in our future earnings, which could have a material adverse effect on our business, prospects, results of operations and financial condition. We have a significant amount of goodwill, which if impaired could require us to incur significant charges. As of December 31, 2009, we had approximately $43.4 million of goodwill, which represented 32.6% of our total assets.This goodwill arose from the 2004 and 2005 acquisitions of our retail micro-loan operations as well as the 2007 acquisition of MEM. Under generally accepted accounting principles, we are required to test for impairment of goodwill at least annually and more frequently when factors indicating impairment are present.These tests require projections of future cash flows. Unfavorable trends in our industry and unfavorable events or disruptions to our operations can affect these projections and estimates. Significant impairment charges, although not affecting cash flow, could have a material impact on our operating results and financial position.For the year ended December 31, 2009, we incurred a goodwill impairment charge of $20.0 million related to our continuing operations. Our continued expansion of our operations within the U.K. may contribute materially to increased costs and negatively affect our business, prospects, results of operations and financial condition. We have devoted significant management time and financial resources to expanding our operations within the U.K. Our international operations have increased the complexity of our organization and the administrative, operating and legal cost of operating our business. Penetrating new markets will likely require additional marketing expenses and incremental start-up costs. Additionally, our foreign business is subject to local regulations, tariffs and labor controls to which other domestic businesses are not subject. Our financial results also may be negatively affected by tax rates in the U.K. or as a result of withholding requirements and tax treaties with the U.K. Moreover, if political, regulatory or economic conditions deteriorate in the U.K., our ability to further expand and maintain our international operations could be impaired or the costs of doing so could increase, either of which could further erode our business, prospects, results of operations and financial condition. We depend on cash management services from banks to operate our business. If banks decide to stop providing cash management services to companies in our industry, it could have a material adverse effect on our business, prospects, results of operations and financial condition. Certain banks have notified us and other companies in the cash advance and check-cashing industries that they will no longer maintain bank accounts for these companies due to reputational risks and increased compliance costs of servicing money services businesses and other cash intensive industries. If one of our larger depository banks requests that we close our bank accounts or puts other restrictions on how we use its services, we could face higher costs of managing our cash and limitations on our ability to maintain or expand our business, both of which could have a material adverse effect on our business, prospects, results of operations and financial condition. In our U.S. retail storefront operations, we use an electronic check conversion process to electronically present most of our past due checks to the customers’ bank accounts. This process uses either the ACH or the VISA Point-of-Sale (“VISA POS”) network. We depend on our banks to settle our ACH transactions and on VISA and certain participating financial institutions to operate the VISA POS system. If our banks decide to no longer process our ACH transactions due to increased credit risk or other reasons or if a financial institution were to exit the VISA POS payment network or if VISA stopped 19 Table of Contents supporting this network, our ability to collect on past due accounts could be adversely affected and our cost of collections could increase. Our U.K. Internet micro-loan operations use an electronic debit card process to electronically charge payments against our customers’ bank accounts. We depend on our banks to settle these transactions and on certain participating institutions to operate the debit card payment system. If they were to decide to cease processing our transactions due to increased credit risk or other reasons, our ability to collect on accounts could be adversely affected and our cost of collections could increase—thereby possibly having a material adverse effect on our business, prospects, results of operations and financial condition. Our business is seasonal in nature, which causes our revenues, collection rates and earnings to fluctuate. These fluctuations could have a material adverse effect on our business, prospects, results of operations and financial condition. Our business is seasonal due to the impact of fluctuating demand for our products and services and fluctuating collection rates throughout the year. Demand has historically been highest in the third and fourth quarters of each year, corresponding to the back-to-school and holiday seasons, and lowest in the first quarter of each year, corresponding to our customers’ receipt of income tax refunds. Typically, our provision for loan losses is the lowest as a percentage of revenues in the first quarter of each year, corresponding to our customers’ receipt of income tax refunds, and increases as a percentage of revenues for the remainder of each year. This seasonality requires us to manage our cash flows over the course of the year. If our revenues or collections were to fall substantially below what we would normally expect during certain periods, our ability to service any potential future debt, pay any potential future dividends on our common stock and meet our other liquidity requirements may be adversely affected, which could have a material adverse effect on our business, prospects, results of operations and financial condition. In addition, our quarterly results have fluctuated in the past and are likely to continue to fluctuate in the future because of the seasonal nature of our business. Therefore, our quarterly revenues and results of operations are difficult to forecast, which in turn could cause our quarterly results not to meet the expectations of securities analysts or investors. Our failure to meet expectations could cause a material drop in the market price of our common stock. Because we maintain a significant supply of cash in our storefronts, we may be subject to cash shortages due to employee and third-party theft and errors. We also may be subject to liability as a result of crimes at our centers. Because our business requires us to maintain a significant supply of cash in each of our storefronts, we are subject to the risk of cash shortages resulting from employee and third-party theft and errors. Although we have implemented various programs to reduce these risks, maintain insurance coverage for theft and provide security for our employees and facilities, employee and third- party theft and errors may still occur. Cash shortages from employee and third-party theft and errors were approximately $48,045 (0.0% of revenue) for the year ended December 31, 2009 and $396,459 (0.4% of revenue) for the year ended December 31, 2008. The extent of these cash shortages could increase as we expand the nature and scope of our products and services. Theft and errors could lead to cash shortages and could adversely affect our business, prospects, results of operations and financial condition. It also is possible that crimes such as armed robberies may be committed at our storefronts. We could be subject to legal claims or adverse publicity arising from such crimes. For example, we may be subject to legal claims if an employee, customer or bystander suffers bodily injury, emotional distress or death. Any such event may have a material adverse effect on our business, prospects, results of operations and financial condition. Any disruption in the availability of our information systems could adversely affect operations at our storefronts and within our Internet-based operations. We rely upon our information systems to manage and operate our storefronts and our Internet-based operations. Each storefront, for example, is part of an information network that is designed to permit us to maintain adequate cash inventory, reconcile cash balances on a daily basis and report revenues and expenses to our headquarters. Our back-up systems and security measures could fail to prevent a disruption in our information systems. Any disruption in our information systems could adversely affect our business, prospects, results of operations and financial condition. 20 Table of Contents Our centralized headquarters functions are susceptible to disruption by catastrophic events, which could have a material adverse effect on our business, prospects, results of operations and financial condition. Our headquarters building is located in Atlanta, Georgia, with a satellite office located in Chattanooga, Tennessee. Our information systems and administrative and management processes are primarily provided to our regional management and to our storefronts from these centralized locations, and they could be disrupted if a catastrophic event, such as a tornado, power outage or act of terror, destroyed or severely damaged our headquarters. Any of these catastrophic events could have a material adverse effect on our business, prospects, results of operations and financial condition. Our systems, procedures, controls and existing personnel may not be adequate to support new or replacement products or to expand into new geographic areas. Our results of operations depend substantially on the ability of our officers and key employees to manage changing business conditions and unpredictable regulations and to implement and improve our technical, administrative, financial control and reporting systems. Our ability to maintain or further expand our business may require us to develop new or replacement products. In addition, business conditions could make it necessary for us to expand our operations in new geographic areas. Our systems, procedures, controls and existing personnel may not be adequate to support new or replacement products or operations in new geographic areas. Regular turnover among our managers and employees at our storefronts makes it more difficult for us to operate our storefronts and increases our costs of operations, which could have an adverse effect on our business, prospects, results of operations and financial condition. As of December31, 2009, the annual turnover among our storefront managers was approximately 23.3% and among our other storefront employees was approximately 58.4%. Approximately 7.9% of the turnover for the 12 months ended December 31, 2009 has occurred in the first six months following the hire date of our center managers and employees. This turnover increases our cost of operations and makes it more difficult to operate our storefronts.If we are unable to retain our employees in the future, our business, prospects, results of operations and financial condition could be adversely affected. Risks Related to Our Common Stock There is no existing market for our common stock, and a trading market that will provide you with adequate liquidity may not develop for our common stock. In addition, once our common stock begins trading, the market price of our shares may fluctuate widely. There is currently no public market for our common stock. It is anticipated that on or prior to the record date for the distribution, trading of shares of our common stock will begin on a “when-issued” basis and will continue up to and including through the distribution date. However, an active trading market for our common stock may not develop as a result of the distribution or may not be sustained in the future. The market price of our common stock after distribution may fluctuate widely, depending upon many factors, some of which may be beyond our control, including: · the sale of our shares after the distribution because our business profile and market capitalization may not fit the investment objectives of CompuCredit shareholders; · a shift in our investor base; · a dislocation in our shareholder base due to the spin-off; · the depth and liquidity of the market for our common stock; · overall market fluctuations; 21 Table of Contents · developments generally affecting the micro-loan industry; · our quarterly or annual earnings, or those of other companies in our industry; · actual or anticipated fluctuations in our operating results due to factors related to our business; · announcements by us or our competitors of significant acquisitions or dispositions; · the operating and stock price performance of other comparable companies; · the failure of securities analysts to cover our common stock; · changes in earnings estimates by securities analysts or our ability to meet those estimates; · general economic conditions; · changes in accounting standards, policies, guidance, principles or interpretations thereof; and · the impact of the various other factors described in this “Risk Factors” section. Stock markets in general have experienced volatility that has often been unrelated to the operating performance of a particular company. These broad market fluctuations may adversely affect the trading price of our common stock. Substantial sales of common stock may occur in connection with the spin-off, which could cause our stock price to decline. The shares of our common stock that CompuCredit distributes to its shareholders generally may be sold immediately in the public market. Although we have no actual knowledge of any plan or intention on the part of any 5% or greater shareholder to sell our common stock following the spin-off, it is possible that some CompuCredit shareholders, including possibly some of our large shareholders, will sell our common stock received in the spin-off for reasons such as that our business profile or market capitalization as an independent company does not fit their investment objectives. The sales of significant amounts of our common stock or the perception in the market that this will occur may result in the lowering of the market price of our common stock. Your percentage ownership in Purpose Financial will be diluted in the future because of equity awards that will be granted to directors, officers and employees of CompuCredit and Purpose Financial in connection with the spin-off and may be further diluted in the future because of equity awards that we will be authorized to grant to our directors, officers and employees. CompuCredit has approved the Purpose Financial Holdings, Inc. 2010 Equity Incentive Plan (the “2010 Plan”), which provides for the grant of equity based awards, including restricted stock, restricted stock units, stock options, stock appreciation rights and other equity-based awards to our directors, officers and other employees, advisors and consultants. In connection with the spin-off, each outstanding CompuCredit equity award will be converted into an equity award in CompuCredit and a new equity award in our shares of common stock.Also, we will be authorized to issue future equity awards to our directors, officers and employees under the 2010 Plan.The equitable adjustment awards will, and future equity awards may, dilute your percentage ownership in Purpose Financial common stock.For a more detailed description of the 2010 Plan and the equitable adjustment awards, see “Compensation of Executive Officers—Treatment of Outstanding Equity Awards in Connection with the Spin-Off” and “Our Relationship with CompuCredit after the Spin-Off—Employee Matters Agreement.” 22 Table of Contents Because we have the ability to issue preferred stock, warrants, convertible debt and other securities without shareholder approval, our common stock is subject to future subordination in the payment of dividends and distributions and our holders of common stock could be diluted upon future conversion or exercise of convertible securities or warrants. Our articles of incorporation permit our Board of Directors to issue preferred stock without first obtaining shareholder approval. We have similar abilities to issue warrants, convertible debt and other equity securities. If we issue preferred stock in the future, it could have dividend or liquidation preferences senior to our common stock. If we issue convertible securities or warrants, a subsequent conversion or exercise would dilute the current common shareholders’ interest. Our executive officers, directors and parties related to them, in the aggregate, control a majority of our voting stock and may have the ability to control matters requiring shareholder approval. Following the spin-off, our executive officers, directors and parties related to them will hold approximately 64.4% of the shares of Purpose Financial common stock.As a result, these shareholders may have the ability to control matters requiring shareholder approval, including the election and removal of directors, the approval of significant corporate transactions, such as any reclassification, reorganization, merger, consolidation or sale of all or substantially all of our assets and the control of our management and affairs. Accordingly, this concentration of ownership may have the effect of delaying, deferring or preventing a change of control of us, impede a merger, consolidation, takeover or other business combination involving us or discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could have an adverse effect on the market price of our common stock. For additional information, see “Certain Relationships and Related Party Transactions—Transactions with Related Parties.” We can redeem your common stock if you are or if you become a disqualified person. Federal and state laws and regulations applicable to providers of cash advance services or other financial products or services that we may introduce in the future may now or in the future restrict direct or indirect ownership or control of providers of such products or services by disqualified persons (such as convicted felons). Our articles of incorporation provides that we may redeem shares of your common stock to the extent deemed necessary or advisable, in the sole judgment of our Board of Directors, to prevent the loss of, or to secure the reinstatement or renewal of, any license or permit from any governmental agency that is conditioned upon some or all of the holders of our common stock possessing prescribed qualifications or not possessing prescribed disqualifications. The redemption price will be the average closing sale price per share of our common stock during the 20-trading-day period ending on the second business day preceding the redemption date fixed by our Board of Directors. At the discretion of our Board of Directors, the redemption price may be paid in cash, debt or equity securities or a combination of cash and debt or equity securities. 23 Table of Contents CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS This information statement contains forward-looking statements. All statements, other than statements of historical fact, included in this information statement that address activities, events or developments that we expect, project, believe or anticipate will or may occur in the future are forward-looking statements. These include such matters as: · our ability to realize expected benefits from the spin-off; · our different capital structure as an independent company, including our access to capital, indebtedness and ability to raise additional financing; · our ability to list our common stock on the NASDAQ Stock Market; · competition and market conditions in the micro-loan industry; · our ability to find additional growth opportunities or to identify and successfully implement new product and service offerings; · business strategies; · our plans in the U.K.; · expected outcomes of legal, tax and administrative proceedings and their expected effects on our financial position, results of operations and cash flows; and · future operating results and financial condition. These and other statements using words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “target,” “can,” “could,” “may,” “should,” “will,” “would” and similar expressions also are forward-looking statements. Each forward-looking statement speaks only as of the date of the particular statement. We have based these statements on our assumptions and analyses in light of our experience and perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate in the circumstances. Forward-looking statements by their nature involve substantial risks and uncertainties that could significantly affect expected results, and actual future results could differ materially from those described in such statements. Management cautions against putting undue reliance on forward-looking statements or projecting any future results based on such statements or present or prior earnings levels. Although it is not possible to identify all factors, we continue to face many risks and uncertainties. Among the factors that could cause actual future results to differ materially are the risks and uncertainties described under “Risk Factors” above including the following: · a determination by the Internal Revenue Service that the spin-off should be treated as a taxable transaction; · the extent to which federal, state, local and foreign governmental regulation of cash advance services, consumer lending and related financial products and services limits or prohibits the operation of our business; · current and future litigation and regulatory proceedings against us; · the effect of the current adverse economic conditions on our revenues and loss rates; · the fragmentation of our industry and competition from various other sources providing similar financial products, or other alternative sources of credit, to consumers; · the adequacy of our allowance for uncollectible loans and fees receivable and estimates of loan losses; · the availability of adequate financing; 24 Table of Contents · the possible impairment of goodwill; · the future prospects of our Internet lending business in the U.K. and the U.S.; · our relationship with the banks that provide certain services that are needed to operate our business; and · theft and employee errors. Most of these factors are beyond our ability to control or predict. Any of these factors, or a combination of these factors, could materially affect our future financial condition or results of operations and the ultimate accuracy of the forward-looking statements. There also are other factors that we may not describe (generally because we currently do not perceive them to be material) that could cause actual results to differ materially from our expectations. We expressly disclaim any obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. 25 Table of Contents THE SPIN-OFF General CompuCredit had initially acquired our U.S. retail micro-loan business in 2004 with a goal of expanding our mono-line cash advance storefronts into neighborhood financial centers offering a wide array of financial products and services, including credit cards, auto insurance, stored-value cards, check cashing, money transfer, money order, bill payment, auto title loans and tax preparation service assistance. The goal from 2004 through 2007 was to use CompuCredit product offerings (e.g., credit card and auto finance offerings) and other new product offerings to improve foot traffic within our storefronts and increase our revenues on a per store basis. After a series of regulatory setbacks (including FDIC actions in 2006 which effectively precluded banks from offering loan products through our retail micro-loan storefronts and increasingly stringent state lending regulations), CompuCredit concluded that the synergies it sought through offering other CompuCredit products within our retail micro-loan storefronts could not be achieved, thereby eliminating the principal reason for CompuCredit’s ownership and control of our U.S. retail micro-loan business.As a result, the management teams of these various groups have continued to operate autonomously, and pursue their own business strategies. At the same time, we saw heightened consumer activism and political and regulatory actions aimed at the U.S. retail micro-loan business, and in response to these developments, several banks and potential investors (some of which had previously done business with CompuCredit) developed and communicated policies of not doing business with companies that own micro-loan businesses, even where the business opportunity does not involve micro-loans. As such, given the lack of product synergy as noted above and the potential for further loss of banking and investor relationships by reason of its ownership of our U.S. retail micro-loan business, CompuCredit began to consider a separation of our U.S. retail micro-loan business. Moreover, given the obvious synergies between CompuCredit’s U.S. retail micro-loan business and its U.K. and U.S. Internet micro-loan businesses, CompuCredit concluded that it should explore the separation of all of its micro-loan businesses from its control and ownership through the proposed spin-off transaction. On November 5, 2009, CompuCredit’s Board of Directors authorized management to review and evaluate the merits of a proposal to spin-off its micro-loan businesses into a separate, publicly traded company.Once management completes its review and evaluation, CompuCredit’s Board will discuss and consider the merits of the proposal. Assuming the CompuCredit Board of Directors approves the spin-off, it will declare a dividend payable to each holder of record at the close of business on the record date of [] share of our common stock for every [] shares of CompuCredit common stock held by such holder at the close of business on the record date. The separation of the micro-loan businesses from CompuCredit, and the distribution of our common stock to holders of CompuCredit common stock, will be accomplished through several steps, which CompuCredit has determined based on a variety of contractual, structural, legal, tax and other reasons. Reasons for the Spin-Off CompuCredit’s Board of Directors believes that the spin-off will better position both surviving entities to achieve their strategic and financial objectives. The Company’s business are fundamentally different in the products they offer and the regulatory, political and consumer interactions they have, and the separation of the two businesses will help highlight the unique qualities and values of these businesses for investors, better position CompuCredit to access deal flow and the debt and equity capital markets and allow each company to utilize available capital in a manner that is best suited to its long-term interests. The principal reason for the spin-off is to alleviate concerns that the micro-loan businesses are impairing the ability of CompuCredit to:maintain and attract banking relationships; partner with private equity funds, hedge funds, and financial institutions in acquiring credit card portfolios and other assets; and obtain debt financing from financial institutions for credit card portfolio and other asset acquisitions and for day-to-day operations. Micro-loan businesses, including those represented by Purpose Financial, have come under significantly heightened scrutiny from federal and state regulators, as well as community activists. As a result of this scrutiny, many banks and potential investors have decided not to do business with companies that own micro-loan businesses, even where the business opportunity does not involve micro-loans. CompuCredit, which is highly dependent upon deal flow and the debt and equity capital markets, has felt the adverse effects of this scrutiny. The factors underlying CompuCredit’s desire to separate itself from the micro-loan businesses are much less significant for Purpose Financial as its micro-loan businesses currently have no material debt obligations, generate positive cash flows, and are not, and in the future are not likely to be, as dependent upon deal flow and the debt and equity capital markets as is CompuCredit. 26 Table of Contents The Board of Directors of CompuCredit considered the following additional potential benefits in making its determination to effect the spin-off: · ability of each company’s management to utilize capital in a manner that is best suited to its long-term interests; · greater market recognition and valuation due to the ability of analysts, shareholders and prospective investors in each company to better evaluate the merits of each company; and · stronger correlation between management incentives and each company’s performance. Neither we nor CompuCredit can assure you that, following the spin-off, any of these benefits will be realized to the extent anticipated or at all. CompuCredit’s Board of Directors also considered a number of other factors in evaluating the spin-off, including: · the expenditures and financial costs of the spin-off to both CompuCredit and Purpose Financial; · the possibility that the spin-off may affect the financial strength of CompuCredit or its subsidiaries; · the potential loss of synergies between the two companies, including the shared use of proprietary risk modeling; · the potential tax consequences to CompuCredit and the Company, including the limitations placed on the Company as a result of the tax separation and other agreements that it is entering into with CompuCredit in connection with the spin-off; and · the risk that the combined trading prices of our common stock and CompuCredit’s common stock after the spin-off may be lower than the trading price of CompuCredit’s common stock before the spin-off. CompuCredit’s Board of Directors concluded, however, that the potential benefits of the spin-off outweigh these factors and that spinning off the micro-loan businesses to CompuCredit shareholders is appropriate and advisable for CompuCredit and its shareholders. Manner of Effecting the Spin-Off The general terms and conditions relating to the spin-off will be set forth in a separation and distribution agreement between Purpose Financial and CompuCredit. The spin-off will be effective at 11:59 p.m., New York City time on the distribution date, which is [].As a result of the spin-off, each CompuCredit shareholder will receive [] share of our common stock for every [] shares of CompuCredit common stock that such shareholder owns. In order to be entitled to receive shares of our common stock in the spin-off, CompuCredit shareholders must be shareholders at the close of business of NASDAQ on the record date, []. The distribution of the shares of our common stock will be made in book-entry form.Each share of our common stock that is distributed will be validly issued, fully paid and nonassessable and free of preemptive rights. See “Description of Our Capital Stock.” The distribution agent for our common stock will be American Stock Transfer & Trust Co., which is not an affiliate of Purpose Financial or CompuCredit.A book-entry account statement reflecting your ownership of whole shares of our common stock will be mailed to you, or your brokerage account will be credited for the shares, on or about []. You will receive a check, or a credit to your brokerage account, for the cash equivalent of any fractional shares you otherwise would have received in the spin-off. The distribution agent will, on or after the distribution date, aggregate and sell all of those fractional interests on the open market at then applicable market prices and distribute the aggregate proceeds ratably to CompuCredit shareholders otherwise entitled to those fractional interests. The distribution agent will, in its sole discretion, determine when, how, through which broker-dealers and at what price to sell the aggregated fractional interests. CompuCredit will pay all brokers’ fees and commissions in connection with the sale of fractional interests. If you own less than [] shares of common stock of CompuCredit on the record date, you will not receive any shares of our stock in the spin-off, but you will receive cash in lieu of a fractional share. See “The Spin-Off—Important Federal Income Tax Consequences” for a discussion of the federal income tax treatment of proceeds from fractional shares. 27 Table of Contents CompuCredit shareholders will not be required to pay for shares of our common stock received in the spin-off or to surrender or exchange shares of CompuCredit common stock in order to receive our common stock or to take any other action in connection with the spin-off. No vote of CompuCredit shareholders is required or sought in connection with the spin-off, and CompuCredit shareholders have no appraisal rights in connection with the spin-off. IN ORDER TO BE ENTITLED TO RECEIVE SHARES OF OUR COMMON STOCK IN THE SPIN-OFF, YOU MUST BE A HOLDER OF COMPUCREDIT COMMON STOCK AT THE CLOSE OF BUSINESS ON THE RECORD DATE. Results of the Spin-Off After the spin-off, we will be an independent publicly traded company. Immediately following the spin-off, we expect to have approximately[ ]beneficial holders of shares of our common stock, based on the number of beneficial shareholders of CompuCredit common stock on March 11, 2009 and approximately 47,771,624 shares of our common stock outstanding. The actual number of shares to be distributed will be determined on the record date and will reflect any exercise of CompuCredit options or vesting of restricted share units between the date the Board of Directors of CompuCredit declares the dividend for the spin-off and the record date for the spin-off. Purpose Financial and CompuCredit will be parties to a number of agreements that govern the spin-off and the future relationship between our companies. For a more detailed description of these agreements, see “Our Relationship with CompuCredit after the Spin-Off.” Important Federal Income Tax Consequences This summary discusses material federal income tax consequences to certain CompuCredit shareholders who receive our stock in the spin-off. This discussion is based upon the Code, Treasury regulations, published positions of the Internal Revenue Service (the “IRS”), judicial decisions and other applicable authorities, all as currently in effect, and all of which are subject to change or differing interpretations, possibly with retroactive effect. Any such change or differing interpretation could affect the accuracy of this discussion. The discussion does not address the effects of the spin-off under any state, local, or foreign tax laws. The discussion assumes that CompuCredit shareholders hold their CompuCredit common stock, and will hold our stock, as capital assets within the meaning of Section1221 of the Code. Further, the discussion does not constitute tax advice and does not address all aspects of federal income taxation that may be relevant to a particular shareholder in light of his, her, or its personal investment circumstances or to shareholders subject to special treatment under the federal income tax laws such as: · insurance companies; · tax-exempt organizations; · dealers in securities or foreign currency; · banks or trusts; · cooperatives; · foreign individuals; · foreign entities and their owners, shareholders, partners, or beneficiaries; · persons that hold CompuCredit common stock as part of a straddle, a hedge against currency risk, a constructive sale or conversion transaction; · persons that have a functional currency other than the U.S. dollar; · investors in pass-through entities; · holders who acquired their CompuCredit common stock through the exercise of options or otherwise as compensation or through a tax-qualified retirement plan; or 28 Table of Contents · holders of options or restricted shares granted under any CompuCredit benefit plan. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR REGARDING THE SPECIFIC TAX CONSEQUENCES TO YOU OF THE SPIN-OFF, INCLUDING THE APPLICABILITY AND EFFECT OF U.S. FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND OTHER TAX LAWS, IN LIGHT OF YOUR PARTICULAR CIRCUMSTANCES AND THE EFFECT OF POSSIBLE CHANGES IN LAW ON THE TAX CONSEQUENCES DESCRIBED IN THIS INFORMATION STATEMENT. CompuCredit received a ruling from the IRS that the spin-off of our common stock to CompuCredit’s shareholders will qualify as a tax-free transaction under Sections368(a)(1)(D) and 355 of the Code. This ruling provides that for federal income tax purposes: · CompuCredit will not recognize any gain or loss upon the spin-off; · except as discussed below with respect to cash received in lieu of fractional shares of our stock, no gain or loss will be recognized by, or be included in the income of, a holder of CompuCredit common stock solely as the result of the receipt of our common stock in the spin-off; · the aggregate tax basis of the CompuCredit common stock and our common stock in the hands of CompuCredit shareholders immediately after the spin-off will be the same as the tax basis of the CompuCredit common stock immediately before the spin-off, allocated between the CompuCredit common stock and our common stock in proportion to their relative fair market values on the date of the spin-off; · the holding period of our common stock received by CompuCredit shareholders will include the holding period of their CompuCredit common stock, provided that such CompuCredit common stock is held as a capital asset on the date of the spin-off;and · shareholders of CompuCredit who receive cash from the spin-off agent in lieu of fractional shares will recognize gain or loss on the sale of the fractional share interest in an amount equal to the difference between the cash received and the shareholder’s tax basis in the fractional share interest. The gain or loss will be capital gain or loss to the shareholder provided the fractional share interest is a capital asset in the hands of the shareholder. Although the IRS ruling relating to the spin-off of our common stock to CompuCredit shareholders is generally binding on the IRS, the continuing validity of the ruling is subject to factual representations and assumptions. Under its current policy, the IRS will not issue a ruling that three key requirements for a tax-free Section355 spin-off are met. Specifically, the IRS will not rule that a spin-off was effected for a valid business purpose, that the spin-off does not constitute a device for the distribution of earnings and profits, or that the spin-off is not part of a plan described in Section355(e) of the Code, which is described below. Instead, CompuCredit represented to the IRS that there is a valid business purpose for the spin-off, that the spin-off is not being used as a device for the distribution of earnings and profits, and that the spin-off is not part of a plan described in Section355(e) of the Code. If the factual representations and assumptions are incorrect or inaccurate in any material respect, the ruling could be retroactively revoked or modified by the IRS. Neither we nor CompuCredit are aware of any facts or circumstances that would cause any of such representations and assumptions to be untrue or incomplete in any material respect. If the spin-off does not qualify as a tax-free transaction, CompuCredit would recognize taxable gain equal to the excess of the fair market value of our common stock distributed to CompuCredit shareholders over CompuCredit’s tax basis in our common stock. In addition, each shareholder who receives our common stock in the spin-off generally would be treated as receiving a taxable distribution in an amount equal to the fair market value of our common stock received, including any fractional share sold on behalf of the shareholder. Such shareholder would be taxed on the full value of our shares that he or she received (without reduction for any portion of his, her or its tax basis in CompuCredit shares) as a dividend for federal income tax purposes and possibly for purposes of state and local tax law to the extent of his or her pro rata share of CompuCredit’s current and accumulated earnings and profits, if any (including CompuCredit’s taxable gain on the spin-off). Under current law, assuming certain holding period requirements are met, non-corporate U.S. taxpayers are subject to federal income tax on distributions that are characterized as dividends at a maximum rate of 15percent. Under current law, 29 Table of Contents individual citizens or residents of the United States are subject to federal income tax on long-term capital gains, that is, capital gains on assets held for more than one year, at a maximum rate of 15percent. Even if the spin-off otherwise qualifies for tax-free treatment under Sections355 and 368(a)(1)(D) of the Code, it may be disqualified as tax-free to CompuCredit under Section355(e) of the Code if 50percent or more of CompuCredit’s stock or our stock is acquired or issued as part of a plan or series of related transactions that includes the spin-off. For this purpose, any acquisitions or issuances of CompuCredit’s stock within two years before the spin-off and any acquisitions or issuances of CompuCredit’s stock or our common stock within two years after the spin-off are presumed to be part of such a plan, although we or CompuCredit may be able to rebut that presumption. We are not aware of any acquisitions or issuances of CompuCredit’s stock within the two years before the spin-off that must be taken into account for purposes of Section355(e) of the Code. If an acquisition or issuance of our stock or CompuCredit’s stock would cause Section355(e) of the Code to apply, CompuCredit would recognize taxable gain as described above, but the spin-off would generally remain tax-free to each CompuCredit shareholder. Under a tax sharing agreement between CompuCredit and us, we would be required to indemnify CompuCredit against that taxable gain if it were triggered by an acquisition or issuance of our stock. See “Our Relationship with CompuCredit after the Spin-Off—Tax Sharing Agreement” for a more detailed discussion of the tax sharing agreement between CompuCredit and us. If we were to be required to indemnify CompuCredit for taxes incurred as a result of the spin-off being taxable, it would have a material adverse effect on our financial condition and results of operations. Current U.S.Treasury regulations require certain significant CompuCredit shareholders who receive shares of our common stock in the spin-off to attach to their federal income tax returns for the year in which the spin-off occurs a detailed statement setting forth such data as may be appropriate to show the applicability of Section355 of the Code to the spin-off. Within a reasonable period of time after the spin-off, CompuCredit will provide these significant shareholders who receive our common stock pursuant to the spin-off with the information necessary to comply with such requirement. Market for Our Common Stock There is no existing market for our common stock. We intend to file an application for listing on the NASDAQ Stock Market under the symbol “PPFH.”We also expect that a “when-issued” trading market for our common stock will begin on or around the record date. The term “when-issued” means that shares can be traded prior to the time shares are actually available or issued. On the first trading day following the spin-off date, “when-issued” trading in our common stock will end and “regular-way” trading will begin. “Regular-way” trading refers to trading after a security has been issued and typically involves a transaction that settles on the third full business day following the date of a trade. We cannot predict the trading prices for our common stock before or after the spin-off date. The trading price of our common stock is likely to fluctuate significantly, particularly until an orderly market develops. Prices for our common stock will be determined in the trading markets and may be influenced by many factors, including: · the sale of our shares after the distribution because our business profile and market capitalization may not fit the investment objectives of CompuCredit shareholders; · a shift in our investor base; · a dislocation in our shareholder base due to the spin-off; · the depth and liquidity of the market for our common stock; · overall market fluctuations; · developments generally affecting the micro-loan industry; · our quarterly or annual earnings, or those of other companies in our industry; · actual or anticipated fluctuations in our operating results due to factors related to our business; · announcements by us or our competitors of significant acquisitions or dispositions; · the operating and stock price performance of other comparable companies; 30 Table of Contents · the failure of securities analysts to cover our common stock; · changes in earnings estimates by securities analysts or our ability to meet those estimates; · general economic conditions; · changes in accounting standards, policies, guidance, principles or interpretations thereof; and · the impact of the factors described in “Risk Factors.” We will appoint American Stock Transfer & Trust Co. to serve as transfer agent and registrar for our common stock. Shares of our common stock distributed to CompuCredit shareholders in the spin-off will be freely transferable under the Securities Act of 1933, as amended (the “Securities Act”), except for shares received by persons who may be deemed to be our affiliates. Persons who may be deemed to be our affiliates after the spin-off generally include individuals or entities that control, are controlled by or are under common control with us and may include certain of our officers, directors or principal shareholders. After we become a publicly traded company, securities held by our affiliates will be subject to the resale restrictions under the Securities Act. Our affiliates will be permitted to sell shares of our common stock only pursuant to an effective registration statement or an exemption from the registration requirements of the Securities Act, such as the exemption afforded by Rule144 under the Securities Act. Spin-Off Conditions and Termination We expect that the spin-off will be effective on the spin-off date, [], provided that, among other things: · our Board of Directors has approved the spin-off; · the Securities and Exchange Commission (the “SEC”) has declared effective our registration statement on Form10, of which this information statement is a part, under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and no stop order relating to our registration statement is in effect; · we and CompuCredit have received all permits, registrations and consents required under the securities or blue sky laws of states or other political subdivisions of the United States or of foreign jurisdictions in connection with the spin-off; · the private letter ruling that we received from the IRS has not been revoked or modified in any material respect; · NASDAQ has approved our common stock for listing, subject to official notice of issuance; · we have completed the transfer of our micro-loan businesses and the associated licenses and registrations relating to these businesses, to Purpose Financial in exchange for CompuCredit’s ownership of all the equity of Purpose Financial, all as described in this information statement; · the parties have entered into the separation and distribution agreement, the transition services agreement, the services agreement, the employee matters agreement, the tax sharing agreement, and the sublease agreement; and · no order, injunction or decree issued by any court of competent jurisdiction or other legal restraint or prohibition preventing consummation of the spin-off or any of the transactions related thereto, including the transfers of assets and liabilities contemplated by the separation and distribution agreement, is in effect. The fulfillment of the foregoing conditions will not create any obligation on CompuCredit’s part to effect the spin-off, and CompuCredit’s Board of Directors has reserved the right to amend, modify or abandon the spin-off and the related transactions at any time prior to the spin-off date.CompuCredit may, in its sole discretion, also waive any of these conditions. 31 Table of Contents Employee Benefits In connection with the spin-off, we will enter into an employee matters agreement with CompuCredit that will address certain employee compensation and benefit matters.As a general rule, all CompuCredit and Purpose Financial employees will receive substantially comparable benefits after the spin-off date as those provided to such employees under CompuCredit’s employee benefit plans before the spin-off date. Under the terms of the employee matters agreement, except as otherwise specifically provided in the employee matters agreement, CompuCredit will retain all assets and liabilities arising out of employee compensation and benefits programs sponsored or maintained by us prior to the spin-off, and Purpose Financial will retain all assets and liabilities arising out of employee compensation and benefits programs sponsored or maintained by Purpose Financial after the spin-off. Reason for Furnishing this Information Statement This information statement is being furnished solely to provide information to shareholders of CompuCredit who will receive shares of our common stock in the spin-off. It is not and is not to be construed as an inducement or encouragement to buy, sell or hold any of our securities. We believe that the information contained in this information statement is accurate as of the date set forth on its cover. Changes may occur after that date, and unless required by U.S. securities law, we will not update the information except in the normal course of our public disclosure obligations and practices. Accounting Treatment The spin-off will be accounted for by CompuCredit on a historical cost basis, and no gain or loss will be recorded. 32 Table of Contents DIVIDEND POLICY We do not plan on initially paying any cash dividends. However, the owners of our common stock may receive dividends when declared by our Board from funds legally available for the payment of dividends. All decisions regarding the declaration and payment of dividends will be evaluated from time to time in light of our financial condition, earnings, growth prospects, other uses of cash, funding requirements, applicable law and other factors our Board deems relevant. CAPITALIZATION The following table shows the capitalization of our business as of December 31, 2009 on both an historical basis and pro forma basis giving effect to our anticipated post-spin-off capital structure. You should read this table together with our “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our historical combined financial statements and notes to those statements, and pro forma financial information included elsewhere in this information statement. The pro-forma capitalization is not necessarily indicative of our capitalization had the spin-off and our anticipated post-spin-off capital structure been completed on the date assumed. The pro-forma capitalization below may not reflect the capitalization or financial condition that would have resulted had we been operating as an independent, publicly traded company at that date and is not necessarily indicative of our future capitalization or financial condition. As of December 31, 2009 Historical ProForma (Dollars in Millions) Cash and cash equivalents $ $ (a) Notes payable $
